Exhibit 10.2

 

 

FORM OF MASTER LEASE AGREEMENT

by and between

 

 

as Lessor

and

O’CHARLEY’S INC.,

as Lessee

Made as of October 17, 2011

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I      BASIC LEASE TERMS    Section 1.01.  

Properties

     1    Section 1.02.  

Initial Term Expiration Date

     1    Section 1.03.  

Extension Options

     1    Section 1.04.  

Term Expiration Date (if fully extended)

     1    Section 1.05.  

Initial Base Annual Rental

     1    Section 1.06.  

Rental Adjustment

     1    Section 1.07.  

Adjustment Date

     1    Section 1.08.  

Security Deposit

     1    Section 1.09.  

Guarantor(s)

     1    Section 1.10.  

Lessee Tax Identification No.

     1    Section 1.11.  

Lessor Tax Identification No.

     1      ARTICLE II      LEASE OF PROPERTIES    Section 2.01.  

Lease

     1    Section 2.02.  

Quiet Enjoyment

     2    Section 2.03.  

Landlord Option

     2      ARTICLE III      LEASE TERM; EXTENSION    Section 3.01.  

Initial Term

     2    Section 3.02.  

Extensions

     2    Section 3.03.  

Notice of Exercise

     2    Section 3.04.  

Removal of Personality

     3      ARTICLE IV      RENTAL AND OTHER MONETARY OBLIGATIONS    Section
4.01.  

Base Monthly Rental

     3    Section 4.02.  

Adjustments

     3    Section 4.03.  

Extension Term Rental

     3    Section 4.04.  

Additional Rental

     4    Section 4.05.  

Rentals To Be Net to Lessor

     4    Section 4.06.  

ACH Authorization

     5    Section 4.07.  

Late Charges; Default Interest

     5    Section 4.08.  

Holdover

     5      ARTICLE V      REPRESENTATIONS AND WARRANTIES OF LESSEE    Section
5.01.  

Organization, Authority and Status of Lessee

     5    Section 5.02.  

Enforceability

     6    Section 5.03.  

Property Condition

     6    Section 5.04.  

Litigation

     6    Section 5.05.  

Absence of Breaches or Defaults

     6    Section 5.06.  

Licenses and Permits

     6    Section 5.07.  

Financial Condition; Information Provided to Lessor

     6   



--------------------------------------------------------------------------------

Section 5.08.  

Compliance With OFAC Laws

     6    Section 5.09.  

Solvency

     6    Section 5.10.  

Ownership

     7      ARTICLE VI      TAXES AND ASSESSMENTS; UTILITIES; INSURANCE   
Section 6.01.  

Taxes

     7    Section 6.02.  

Utilities

     8    Section 6.03.  

Insurance

     8    Section 6.04.  

Tax and Insurance Impound

     11      ARTICLE VII      MAINTENANCE; ALTERATIONS    Section 7.01.  

Condition of Property; Maintenance

     12    Section 7.02.  

Alterations and Improvements

     12    Section 7.03.  

Lessee’s Property, Fixtures and Equipment

     13    Section 7.04.  

Improvements Upon Termination, Subletting or Assignment

     13    Section 7.05.  

Encumbrances

     14      ARTICLE VIII      USE OF THE PROPERTIES; COMPLIANCE    Section
8.01.  

Use

     14    Section 8.02.  

Alternative Use

     15    Section 8.03.  

Compliance

     15    Section 8.04.  

Environmental

     16    Section 8.05.  

Cooperation

     19    Section 8.06.  

Permitted Contests

     20      ARTICLE IX      ADDITIONAL COVENANTS    Section 9.01.  

Performance at Lessee’s Expense

     20    Section 9.02.  

Inspection

     20    Section 9.03.  

Financial Information

     21    Section 9.04.  

OFAC Laws

     21    Section 9.05.  

Estoppel Certificate

     21      ARTICLE X      RELEASE AND INDEMNIFICATION    Section 10.01.  

Release and Indemnification

     22      ARTICLE XI      CONDEMNATION AND CASUALTY    Section 11.01.  

Notification

     23    Section 11.02.  

Total Condemnation

     23    Section 11.03.  

Partial Condemnation or Casualty

     23    Section 11.04.  

Temporary Taking

     25    Section 11.05.  

Adjustment of Losses

     25    Section 11.06.  

Lessee Obligation in Event of Casualty

     26    Section 11.07.  

Lessee Awards and Payments

     26   

 

ii



--------------------------------------------------------------------------------

  ARTICLE XII      DEFAULT, CONDITIONAL LIMITATIONS, REMEDIES AND MEASURE OF
DAMAGES    Section 12.01.  

Event of Default

     26    Section 12.02.  

Remedies

     27    Section 12.03.  

Cumulative Remedies

     29    Section 12.04.  

Lessee Waiver

     29    Section 12.05.  

Lessor’s Duty to Mitigate Damages

     29    Section 12.06.  

Forbearance Pending Substitution

     30      ARTICLE XIII      MORTGAGE, SUBORDINATION AND ATTORNMENT    Section
13.01.  

No Liens

     30    Section 13.02.  

Subordination

     30    Section 13.03.  

Election To Declare Lease Superior

     30    Section 13.04.  

Attornment

     31    Section 13.05.  

Execution of Additional Documents

     31    Section 13.06.  

Notice to Lender

     31      ARTICLE XIV      ASSIGNMENT    Section 14.01.  

Assignment by Lessor

     31    Section 14.02.  

No Assignment by Lessee

     32    Section 14.03.  

Subletting

     34    Section 14.04.  

Substitution

     34      ARTICLE XV      NOTICES    Section 15.01.  

Notices

     38      ARTICLE XVI   

Section 16.01.

  Intentionally Deleted      39      ARTICLE XVII      MISCELLANEOUS    Section
17.01.  

Force Majeure

     39    Section 17.02.  

No Merger

     39    Section 17.03.  

Interpretation

     40    Section 17.04.  

Characterization

     40    Section 17.05.  

Disclosure

     41    Section 17.06.  

Bankruptcy

     41    Section 17.07.  

Attorneys’ Fees

     42    Section 17.08.  

Memoranda of Lease

     42    Section 17.09.  

No Brokerage

     42    Section 17.10.  

Waiver of Jury Trial and Certain Damages

     42    Section 17.11.  

Securitizations

     43    Section 17.12.  

State-Specific Provisions

     43    Section 17.13.  

Time Is of the Essence; Computation

     43    Section 17.14.  

Waiver and Amendment

     44    Section 17.15.  

Successors Bound

     44    Section 17.16.  

Captions

     44   

 

iii



--------------------------------------------------------------------------------

Section 17.17.  

Other Documents

     44    Section 17.18.  

Entire Agreement

     44    Section 17.19.  

Forum Selection; Jurisdiction; Venue; Choice of Law

     44    Section 17.20.  

Counterparts

     44    Section 17.21.  

Confidentiality

     44   

EXHIBIT A

  DEFINED TERMS   

EXHIBIT B

  LEGAL DESCRIPTIONS AND STREET ADDRESSES OF THE PROPERTIES   

EXHIBIT C

  FORM OF AUTHORIZATION AGREEMENT – PRE-ARRANGED PAYMENTS   

EXHIBIT D

  STATE-SPECIFIC PROVISIONS   

SCHEDULE 1.06

  RENTAL ADJUSTMENTS AND ADJUSTMENT DATES   

SCHEDULE 8.01

  PROHIBITED “GO DARK” PROPERTIES   

SCHEDULE 8.02

  PROHIBITED USES   

 

iv



--------------------------------------------------------------------------------

FORM OF MASTER LEASE AGREEMENT

THIS MASTER LEASE AGREEMENT (this “Lease”) is made as of October 17, 2011 (the
“Effective Date”), by and between                     , a                     
limited liability company (“Lessor”), whose address is                     , and
O’CHARLEY’S INC. a Tennessee corporation (“Lessee”), whose address is 3038 Sidco
Drive, Nashville, Tennessee 37204. Capitalized terms not defined herein shall
have the meanings set forth in Exhibit A hereto.

In consideration of the mutual covenants and agreements herein contained, Lessor
and Lessee hereby covenant and agree as follows:

ARTICLE I

BASIC LEASE TERMS

Section 1.01. Properties. The street addresses and legal descriptions of the
Properties are set forth on Exhibit B attached hereto.

Section 1.02. Initial Term Expiration Date. October 31, 2031.

Section 1.03. Extension Options. Four (4) extensions of five (5) years each, as
described in Section 3.02.

Section 1.04. Term Expiration Date (if fully extended). October 31, 2051.

Section 1.05. Initial Base Annual Rental. $        , as described in Article IV.

Section 1.06. Rental Adjustment. Subject to Section 4.03, on each Adjustment
Date, the Base Annual Rental shall adjust by the corresponding Rental Adjustment
as set forth on Schedule 1.06 attached hereto.

Section 1.07. Adjustment Date. Subject to Section 4.03, the Base Annual Rental
shall adjust on the dates set forth on Schedule 1.06 attached hereto (each such
date that the Base Annual Rental adjusts as provided herein, an “Adjustment
Date”).

Section 1.08. Security Deposit. None.

Section 1.09. Guarantor(s). None.

Section 1.10. Lessee Tax Identification No. 62-1192475.

Section 1.11. Lessor Tax Identification No.                     .

ARTICLE II

LEASE OF PROPERTIES

Section 2.01. Lease. In consideration of Lessee’s payment of the Rental and
other Monetary Obligations and Lessee’s performance of all other obligations
hereunder, Lessor hereby leases to Lessee, and Lessee hereby takes and hires,
the Properties, “AS IS” and “WHERE IS” without representation or warranty by
Lessor, and subject to the existing state of title, the parties in possession,
any statement of facts which an accurate survey or physical inspection might
reveal, and all Legal Requirements now or hereafter in effect.



--------------------------------------------------------------------------------

Section 2.02. Quiet Enjoyment. So long as no Event of Default shall have
occurred and be continuing hereunder, Lessee shall have, subject to the terms
and conditions set forth herein, the right to the peaceful and quiet enjoyment
and occupancy of the Properties; provided, however, in no event shall Lessee be
entitled to bring any action against Lessor to enforce its rights hereunder if
an Event of Default, or any event or circumstance which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default,
shall have occurred and be continuing.

Section 2.03. Landlord Option. Notwithstanding any provision contained herein,
at any time during the Lease Term where                      (or its Affiliate)
is the Lessor hereunder, upon written notification to Lessee, Lessor may elect,
in its sole discretion, to amend any of the Other Leases to include all (but not
less than all) of the Properties in such Other Lease. In such event, Lessee
shall cooperate with Lessor in executing an amendment to such Other Lease and
any other related documents reasonably requested by Lessor to (a) modify the
definition of “Properties” as defined in such Other Lease to include the
Properties; (b) increase the Base Annual Rental as defined in such Other Lease
to reflect the inclusion of the Properties; (c) terminate any and all
obligations under this Lease from and after the date of such amendment of the
Other Lease; and (d) make such other changes reasonably deemed necessary by
Lessor to reflect the addition of the Properties to such Other Lease, so long as
the collective rights and entitlements of Lessee after the effective date of
such amendments are not less than, and the collective obligations of Lessee
after the effective date of such amendments are not greater than, those
contained within this Lease and such Other Lease prior to the effective date of
such amendments. Lessor shall reimburse the reasonable third party out-of-pocket
costs and expenses incurred by Lessee in connection with this Section 2.03 to
the extent that such costs and expenses are in excess of the costs and expenses
Lessee may otherwise incur in connection with the performance of its obligations
under this Lease.

ARTICLE III

LEASE TERM; EXTENSION

Section 3.01. Initial Term. The initial term of this Lease (“Initial Term”)
shall commence as of the Effective Date and shall expire at midnight on
October 31, 2031 (“Expiration Date”), unless terminated sooner as provided in
this Lease and as may be extended as provided herein. The time period during
which this Lease shall actually be in effect, including any Extension Term, is
referred to as the “Lease Term.”

Section 3.02. Extensions. Unless this Lease has expired or has been sooner
terminated, or an Event of Default has occurred and is continuing at the time
any extension option is exercised, Lessee shall have the right and option (each,
an “Extension Option”) to extend the Initial Term for all and not less than all
of the Properties for four (4) additional successive periods of five (5) years
each (each, an “Extension Term”), pursuant to the terms and conditions of this
Lease then in effect.

Section 3.03. Notice of Exercise. Lessee may only exercise the Extension Options
by giving written notice thereof to Lessor of its election to do so no later
than one hundred twenty (120) days prior to the Expiration Date and one hundred
twenty (120) days prior to the expiration of the then-current Extension Term, as
the case may be. If written notice of the exercise of any

 

2



--------------------------------------------------------------------------------

Extension Option is not received by Lessor by the applicable dates described
above, then this Lease shall terminate on the last day of the Initial Term or,
if applicable, the last day of the Extension Term then in effect. Upon the
request of Lessor or Lessee, the parties hereto will execute and exchange an
instrument in recordable form setting forth the extension of the Lease Term in
accordance with this Section 3.03, and all costs related to the recording
thereof shall be paid by the requesting party.

Section 3.04. Removal of Personality. Upon the expiration of the Lease Term, and
if no Event of Default has occurred and is continuing, Lessee may remove from
the Properties all of Lessee’s Personal Property. Lessee shall repair any damage
caused by such removal and shall leave all of the Properties clean and in good
and working condition and repair inside and out, subject to normal wear and
tear, casualty and condemnation. Subject to the rights of any secured party
having priority over Lessor, any of Lessee’s Personal Property left on the
Properties on the twentieth (20th) day following the expiration of the Lease
Term shall, at Lessor’s option, automatically and immediately become the
property of Lessor.

ARTICLE IV

RENTAL AND OTHER MONETARY OBLIGATIONS

Section 4.01. Base Monthly Rental. During the Lease Term, on or before the first
day of each calendar month, Lessee shall pay in advance the Base Monthly Rental
then in effect. If the Effective Date is a date other than the first day of the
month, Lessee shall pay to Lessor on the Effective Date the Base Monthly Rental
prorated by multiplying the Base Monthly Rental by a fraction, the numerator of
which is the number of days remaining in the month (including the Effective
Date) for which Rental is being paid, and the denominator of which is the total
number of days in such month.

Section 4.02. Adjustments. Subject to Section 4.03, during the Lease Term
(including any Extension Term), on each Adjustment Date the Base Annual Rental
shall increase by the corresponding Rental Adjustment set forth on Schedule 1.06
attached hereto; provided, however, that in no event shall Base Annual Rental be
reduced as a result of the application of the Rental Adjustment.

Section 4.03. Extension Term Rental.

(a) Base Annual Rental Reset. Notwithstanding the terms and provisions of
Sections 1.06 and 4.02, upon the commencement of the first Extension Term of
this Lease, the Base Annual Rental shall be reset as determined in accordance
with Section 4.03(b) below (the “FMV Reset”). The parties shall commence the
process for determining fair market rent upon Lessee’s delivery to Lessor of
written notice requesting such determination in advance of Lessee’s deadline to
exercise such Extension Term under Section 3.03; provided, however, such notice
shall be delivered at least three (3) months, but in no event earlier than
eight (8) months, before the date for exercising the Extension Option for such
first Extension Term. The foregoing shall in no way affect the Base Annual
Rental adjustments under Sections 1.06 and 4.02 that are scheduled to occur on
dates other than at the commencement of the first Extension Term; provided,
however, with respect to the Adjustment Date that occurs at the commencement of
the first Extension Term, the FMV Reset shall be the only adjustment to Base
Annual Rental.

 

3



--------------------------------------------------------------------------------

(b) Fair Market Rent. With respect to the determination of the initial Base
Annual Rental for an Extension Term, if the parties are unable to agree upon an
initial Base Annual Rental that, taking into account the length of the Extension
Term and the adjustments to the Base Annual Rental during the Extension Term
anticipated under Section 4.02, results in fair market rent for the Extension
Term (such initial Base Annual Rental, the “FMV Base Annual Rental”), then an
independent MAI Appraiser (defined below) selected by agreement of the parties
within ten (10) days of said request shall prepare a determination of the FMV
Base Annual Rental. In making such determination, the appraiser shall consider
rentals received in the general market areas in which the Properties are located
for similar buildings of comparable characteristics, including, but not limited
to, comparable lease terms, age, condition and classification. If within
ten (10) business days after being notified of the results of such appraisal,
Lessor and/or Lessee elects to reject that determination, then each of the
parties shall name an additional independent MAI Appraiser within ten (10) days
after such rejection. In the event the appraisers so named together with the
originally named appraiser are unable to agree on an FMV Base Annual Rental then
the determination shall be the amount agreed upon by the majority of said
appraisers and reported to the parties within ten (10) days thereafter. In the
event the parties are unable to select the appraiser in the first instance, each
shall select one appraiser within ten (10) days after the period for having
agreed, and those two appraisers shall select a third appraiser (in absence of
agreement as to the selection of said third independent appraiser, such
selection shall be made by a mediation process reasonably agreed upon by the
parties or in absence of the same, by a court of competent jurisdiction). The
costs and expenses of such appraisal, including the fees of the appraiser or
appraisers, shall be divided equally between Lessee and Lessor. The
determination of the majority of the appraisers as to the FMV Base Annual Rental
shall be conclusive upon the parties and judgment upon the same may be entered
in any court having jurisdiction thereof. For purposes of this Section 4.03(b),
“MAI Appraisers” shall mean firms or individuals, each of whom shall have not
less than ten (10) years experience in appraising retail commercial real estate,
preferably in areas where a majority of the Properties are situated.

Section 4.04. Additional Rental. Lessee shall pay and discharge, as additional
rental (“Additional Rental”), all sums of money required to be paid by Lessee
under this Lease which are not specifically referred to as Rental. Lessee shall
pay and discharge any Additional Rental prior to delinquency, provided that
amounts which are billed to Lessor or any third party, but not to Lessee, shall
be paid within thirty (30) days after Lessor’s demand for payment thereof or, if
later, prior to the date on which the same shall become delinquent. In no event
shall Lessee be required to pay to Lessor any item of Additional Rental that
Lessee is obligated to pay and has paid to any third party pursuant to any
provision of this Lease. The provisions set forth in this Section 4.04 shall be
subject to Lessee’s rights under Sections 6.01(b) and 8.06.

Section 4.05. Rentals To Be Net to Lessor. The Base Annual Rental payable
hereunder shall be net to Lessor, so that this Lease shall yield to Lessor the
Rentals specified during the Lease Term, and all Costs and obligations of every
kind and nature whatsoever relating to the Properties shall be performed and
paid by Lessee, including without limitation, common area maintenance charges,
if any, related to the Properties. Lessee shall perform all of its obligations
under this Lease at its sole cost and expense. All Rental and other Monetary
Obligations which Lessee is required to pay hereunder shall be the unconditional
obligation of Lessee and shall be payable in full when due and payable, without
notice or demand (other than notices or demands required by this Lease), and
without any setoff, abatement, deferment, deduction or counterclaim whatsoever.

 

4



--------------------------------------------------------------------------------

Section 4.06. ACH Authorization. Upon execution of this Lease, Lessee shall
deliver to Lessor a complete Authorization Agreement – Pre-Arranged Payments in
the form of Exhibit C attached hereto and incorporated herein by this reference,
together with a voided check for account verification, establishing arrangements
whereby payments of the Base Monthly Rental are transferred by Automated
Clearing House Debit initiated by Lessor from an account established by Lessee
at a United States bank or other financial institution to such account as Lessor
may designate. Lessee shall continue to pay all Base Monthly Rental by Automated
Clearing House Debit unless otherwise directed by Lessor.

Section 4.07. Late Charges; Default Interest. Any delinquent payment shall, in
addition to any other remedy of Lessor, incur a late charge of five percent
(5%) (which late charge is intended to compensate Lessor for the cost of
handling and processing such delinquent payment and should not be considered
interest) and bear interest at the Default Rate, such interest to be computed
from and including the date such payment was due through and including the date
of the payment; provided, however, (a) in no event shall Lessee be obligated to
pay a sum of late charge and interest higher than the maximum legal rate then in
effect; and (b) a late charge shall not be assessed against, and Default
Interest shall not commence to accrue on, any delinquent Rental until the
expiration of the grace period provided in Section 12.01(b) below.

Section 4.08. Holdover. If Lessee remains in possession of the Properties after
the expiration of the Lease Term, Lessee, at Lessor’s option and within Lessor’s
sole discretion, may be deemed a tenant on a month-to-month basis and shall
continue to pay Rentals and other Monetary Obligations in the amounts herein
provided, except that the Base Monthly Rental shall be automatically increased
to one hundred twenty-five percent (125%) of the last Base Monthly Rental
payable under this Lease, and Lessee shall comply with all the terms of this
Lease; provided that nothing herein nor the acceptance of Rental by Lessor shall
be deemed a consent to such holding over. Lessee shall defend, indemnify,
protect and hold the Indemnified Parties harmless from and against any and all
Losses resulting from Lessee’s failure to surrender possession upon the
expiration of the Lease Term, including, without limitation, any claims made by
any succeeding lessee.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF LESSEE

The representations and warranties of Lessee contained in this Article V are
being made to induce Lessor to enter into this Lease, and Lessor has relied, and
will continue to rely, upon such representations and warranties. Lessee
represents and warrants to Lessor as follows:

Section 5.01. Organization, Authority and Status of Lessee. Lessee has been duly
organized or formed, is validly existing and in good standing under the laws of
its state of formation and is qualified as a foreign corporation to do business
in any jurisdiction where such qualification is required and where the failure
to be so qualified would have a Material Adverse Effect. All necessary corporate
action has been taken to authorize the execution, delivery and performance by
Lessee of this Lease and of the other documents, instruments and agreements
provided for herein, including without limitation, the Transaction Documents.
Lessee is not, and if Lessee is a “disregarded entity,” the owner of such
disregarded entity is not, a “nonresident alien,” “foreign corporation,”
“foreign partnership,” “foreign trust,” “foreign estate,” or any other “person”
that is not a “United States Person” as those terms are defined in the Code and
the regulations promulgated thereunder. The Person who has executed this Lease
on behalf of Lessee is duly authorized to do so.

 

5



--------------------------------------------------------------------------------

Section 5.02. Enforceability. This Lease constitutes the legal, valid and
binding obligation of Lessee, enforceable against Lessee in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or similar laws relating to or affecting
the rights of creditors generally, or by general equitable principles.

Section 5.03. Property Condition. Lessee has physically inspected all of the
Properties and has examined title to the Properties, and has found all of the
same satisfactory in all respects for all of Lessee’s purposes.

Section 5.04. Litigation. There are no suits, actions, proceedings or
investigations pending, or to the best of its knowledge, threatened against or
involving any Lessee Entity or the Properties before any arbitrator or
Governmental Authority which could reasonably be expected to result in any
Material Adverse Effect.

Section 5.05. Absence of Breaches or Defaults. Lessee is not in default under
any document, instrument or agreement to which Lessee is a party or by which
Lessee, the Properties or any of Lessee’s property is subject or bound, which
has had, or could reasonably be expected to result in, a Material Adverse
Effect. The authorization, execution, delivery and performance of this Lease and
the documents, instruments and agreements provided for herein will not result in
any breach of or default under any document, instrument or agreement to which
Lessee is a party or by which Lessee, the Properties or any of Lessee’s property
is subject or bound, which could reasonably be expected to result in a Material
Adverse Effect.

Section 5.06. Licenses and Permits. Lessee has obtained all required licenses
and permits, both governmental and private, necessary to use and operate the
Properties as Permitted Facilities.

Section 5.07. Financial Condition; Information Provided to Lessor. The financial
statements, all financial data and all other documents and information
heretofore delivered to Lessor by or with respect to the Lessee Entities and the
Properties in connection with this Lease or relating to the Lessee Entities or
the Properties are true, correct and complete in all material respects; there
have been no amendments thereto since the date such items were prepared or
delivered to Lessor; all financial statements provided were prepared in
accordance with GAAP, and fairly present as of the date thereof the financial
condition of each individual or entity to which they pertain; and no change has
occurred to any such financial statements, financial data, documents and other
information not disclosed in writing to Lessor, which has had, or could
reasonably be expected to result in, a Material Adverse Effect.

Section 5.08. Compliance With OFAC Laws. None of the Lessee Entities (and in the
event that Lessee is not a U.S. Publicly Traded Entity, no individual or entity
owning directly or indirectly any interest in any of the Lessee Entities) is an
individual or entity whose property or interests are subject to being blocked
under any of the OFAC Laws or is otherwise in violation of any of the OFAC Laws;
provided, however, that the representation contained in this sentence shall not
apply to any Person to the extent such Person’s interest is in or through a U.S.
Publicly Traded Entity.

Section 5.09. Solvency. There is no contemplated, pending or threatened
Insolvency Event or similar proceedings, whether voluntary or involuntary,
affecting Lessee, or to the best of Lessee’s knowledge, its Affiliates.

 

6



--------------------------------------------------------------------------------

Section 5.10. Ownership. No Person that actually or constructively owns ten
percent (10%) or more of the outstanding capital stock of Lessor (based upon the
disclosures made by Lessor to Lessee in connection with the execution of this
Lease) owns, directly or indirectly, (a) ten percent (10%) or more of the total
combined voting power of all classes of voting capital stock of Lessee, or
(b) ten percent (10%) or more of the total value of all classes of capital stock
of Lessee.

ARTICLE VI

TAXES AND ASSESSMENTS; UTILITIES; INSURANCE

Section 6.01. Taxes.

(a) Payment. Subject to the provisions of Section 6.01(b) below, Lessee shall
pay, prior to the earlier of delinquency or the accrual of interest on the
unpaid balance, all taxes and assessments of every type or nature assessed
against or imposed upon the Properties, Lessee or, except as otherwise expressly
excluded under this Lease, Lessor, during the Lease Term related to or arising
out of this Lease and the activities of the parties hereunder, including without
limitation, (i) all taxes or assessments upon the Properties or any part thereof
and upon any personal property, trade fixtures and improvements located on the
Properties, whether belonging to Lessor or Lessee, or any tax or charge levied
in lieu of such taxes and assessments; (ii) all taxes, charges, license fees and
or similar fees imposed by reason of the use of the Properties by Lessee; and
(iii) all excise, franchise, transaction, privilege, license, sales, use and
other taxes upon the Rental or other Monetary Obligations hereunder, the
leasehold estate of either party or the activities of either party pursuant to
this Lease; provided, however, that any of such taxes or assessments that are
assessed for any period in which this Lease has expired or terminated (other
than as a result of an Event of Default) shall be appropriately prorated between
Lessor and Lessee. Notwithstanding any terms of this Lease to the contrary,
nothing contained in this Section 6.01 or elsewhere in this Lease shall obligate
Lessee to pay (A) foreign, state, local or federal income, inheritance, estate,
succession, capital levy, capital stock, stamp, transfer (except transfers
occurring as a result of Lessee exercising its right of substitution under
Section 14.04 below), excess profit, revenue, gift or similar taxes of Lessor or
any Affiliate thereof; (B) any tax imposed with respect to the sale, exchange or
other disposition by Lessor of this Lease or any Property (except transfers
occurring as a result of Lessee exercising its right of substitution under
Section 14.04 below) or the proceeds thereof; (C) any recording taxes,
indebtedness taxes or other taxes imposed with respect to or in connection with
any of the Mortgages; or (D) any principal or interest on any indebtedness on
the Property for which Lessor is an obligor or guarantor (collectively, the
“Excluded Taxes”); provided, further, if, at any time during the Lease Term, a
tax or excise on Base Monthly Rental or other Rental or the right to receive
rents or other tax, however described, is levied or assessed against Lessor as a
substitute in whole or in part for any taxes theretofor payable by Lessee,
Lessee shall pay and discharge such tax or excise on Base Monthly Rental or
other Rental or other tax before interest or penalties accrue, and the same
shall be deemed to be a tax levied against the Properties.

(b) Right to Contest. Within thirty (30) days after each tax and assessment
payment is required by this Section 6.01 to be paid, Lessee shall provide Lessor
with evidence reasonably satisfactory to Lessor that taxes and assessments have
been timely paid by Lessee. In the event Lessor receives a tax bill, Lessor
shall use commercially

 

7



--------------------------------------------------------------------------------

reasonable efforts to forward said bill to Lessee within fifteen (15) days of
Lessor’s receipt thereof. Lessee may, at its own expense, contest or cause to be
contested (in the case of any item involving more than $50,000, after prior
written notice to Lessor, which shall be given within fifteen (15) days of
Lessee’s determination to contest any matter as permitted herein), by
appropriate legal proceedings conducted in good faith and with due diligence,
any above-described item or lien with respect thereto, including, without
limitation, the amount or validity or application, in whole or in part, of any
such item, provided that (i) neither the Properties nor any interest therein
would be in any danger of being sold, forfeited or lost by reason of such
proceedings; (ii) no Event of Default has occurred and is continuing; (iii) if
and to the extent required by the applicable taxing authority, Lessee posts a
bond or takes other steps acceptable to such taxing authority that removes such
lien or stays enforcement thereof; (iv) Lessee shall promptly provide Lessor
with copies of all notices received or delivered by Lessee and filings made by
Lessee in connection with such proceeding; and (v) upon termination of such
proceedings, it shall be the obligation of Lessee to pay the amount of any such
tax and assessment or part thereof as finally determined in such proceedings,
the payment of which may have been deferred during the prosecution of such
proceedings, together with any costs, fees (including attorneys’ fees and
disbursements), interest, penalties or other liabilities in connection
therewith. Lessor shall at the request of Lessee, execute or join in the
execution of any instruments or documents necessary in connection with such
contest or proceedings, but Lessor shall incur no cost or obligation thereby.

Section 6.02. Utilities. Lessee shall contract, in its own name, for and pay
when due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection, sewer use and other utility services supplied to
the Properties during the Lease Term. Under no circumstances shall Lessor be
responsible for any interruption of any utility service.

Section 6.03. Insurance.

(a) Coverage. Throughout the Lease Term, Lessee shall maintain, with respect to
each of the Properties, at its sole expense, the following types and amounts of
insurance:

(i) Insurance against loss or damage to real property and personal property
under an “all risk” or “special form” insurance policy, which shall include
coverage against all risks of direct physical loss, including but not limited to
loss by fire, lightning, wind, terrorism, and other risks normally included in
the standard ISO special form (and shall also include National Flood and Excess
Flood insurance if the Property is located within a 100-year floodplain (FEMA
Zones A and V) and earthquake insurance if the Properties are located within a
moderate to high earthquake hazard zone as determined by an approved insurance
company set forth in Section 6.03(b)(x) below). Such policy shall also include a
joint loss agreement, coverage for ordinance or law covering the loss of value
of the undamaged portion of the Properties, costs to demolish and the increased
costs of construction if any of the improvements located on, or the use of, the
Properties shall at any time constitute legal non-conforming structures or uses.
Ordinance or law limits shall be in an amount equal to the full replacement cost
for the loss of value of the undamaged portion of the Properties and no less
than 25% of the replacement cost for costs to demolish and the increased cost of
construction, or in an amount otherwise specified by Lessor. Such insurance
shall be in amounts sufficient to prevent Lessor from becoming a co-insurer
under the applicable

 

8



--------------------------------------------------------------------------------

policies, and in any event, after application of deductible, in amounts not less
than 100% of the full insurable replacement cost values and sublimits reasonably
satisfactory to Lessor (without deduction for physical depreciation in the event
that Lessor, in its discretion, decides to rebuild or restore, or Lessee is
required or elects to rebuild or restore in accordance with the terms of this
Lease), as reasonably determined from time to time at Lessor’s request but not
more frequently than once in any 12-month period.

(ii) Commercial general liability insurance, including products and completed
operation liability, covering Lessor and Lessee against bodily injury liability,
property damage liability and personal and advertising injury, liquor liability
coverage, including without limitation any liability arising out of the
ownership, maintenance, repair, condition or operation of every Property or
adjoining ways, streets, parking lots or sidewalks. Such insurance policy or
policies shall contain a broad form contractual liability endorsement under
which the insurer agrees to insure Lessee’s obligations under Article X hereof
to the extent insurable, and a “severability of interest” clause or endorsement
which precludes the insurer from denying the claim of Lessee or Lessor because
of the negligence or other acts of the other, shall be in amounts of not less
than $2,000,000 per occurrence for bodily injury and property damage, and
$2,000,000 general aggregate per location, or such higher limits as Lessor may
reasonably require from time to time, and shall be of form and substance
reasonably satisfactory to Lessor. Such limits of insurance can be acquired
through Commercial General liability and Umbrella liability policies.

(iii) Workers’ compensation and Employers Liability insurance with statutorily
mandated limits covering all persons employed by Lessee on the Properties in
connection with any work done on or about any of the Properties for which claims
for death or bodily injury could be asserted against Lessor, Lessee or the
Properties.

(iv) Intentionally deleted.

(v) Automobile liability insurance, including owned, non-owned and hired car
liability insurance for combined limits of liability of $2,000,000 per
occurrence. The limits of liability can be provided in a combination of an
automobile liability policy and an umbrella liability policy.

(vi) Comprehensive Boiler and Machinery Insurance against loss or damage from
explosion of any steam or pressure boilers or similar apparatus, if any, located
in or about each Property and in an amount equal to the lesser of 25% of the
100% replacement cost of each Property or $5,000,000.

(vii) Such additional and/or other insurance and in such amounts as at the time
is customarily carried by prudent owners or tenants with respect to improvements
and personal property similar in character, location and use and occupancy to
each Property.

(b) Insurance Provisions. All insurance policies shall:

(i) provide (A) for a waiver of subrogation by the insurer as to claims against
Lessor, its employees and agents; (B) that the insurer shall not deny a claim
and that such insurance cannot be unreasonably cancelled, invalidated or
suspended on account of the conduct of Lessee, its officers, directors,
employees or agents, or anyone acting for Lessee or any subtenant or other
occupant of the Properties; and (C) that any losses otherwise payable thereunder
shall be payable notwithstanding any act or omission of Lessor or Lessee which
might, absent such provision, result in a forfeiture of all or a part of such
insurance payment;

 

9



--------------------------------------------------------------------------------

(ii) be primary and provide that any “other insurance” clause in the insurance
policy shall exclude any policies of insurance maintained by Lessor and the
insurance policy shall not be brought into contribution with insurance
maintained by Lessor;

(iii) contain deductibles not to exceed $50,000 (or $100,000 with respect to
flood insurance);

(iv) contain a standard non-contributory mortgagee clause or endorsement in
favor of any Lender designated by Lessor;

(v) provide that the policy of insurance shall not be terminated, cancelled or
amended in any manner that is inconsistent with the requirements of this Lease
without at least thirty (30) days’ prior written notice to Lessor and to any
Lender that Lessee has received written notice of that is covered by any
standard mortgagee clause or endorsement;

(vi) provide that the insurer shall not have the option to restore the
Properties if Lessor elects to terminate this Lease in accordance with the terms
hereof;

(vii) be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof;

(viii) except for workers’ compensation insurance referred to in
Section 6.03(a)(iii) above, name Lessor and any Lessor Affiliate or Lender
requested by Lessor, as an “additional insured” with respect to general
liability insurance, as a “named insured” with respect to real property, and as
a “loss payee” with respect to all real property as appropriate and as their
interests may appear;

(ix) be evidenced by delivery to Lessor and any Lender designated by Lessor of
an Acord Form 28 for property and boiler & machinery coverage (or any other form
requested by Lessor) and an Acord Form 25 for commercial general liability,
workers’ compensation and umbrella coverage (or any other form requested by
Lessor); provided that in the event that either such form is no longer
available, such evidence of insurance shall be in a form reasonably satisfactory
to Lessor and any Lender designated by Lessor; and

(x) be issued by insurance companies licensed to do business in the states where
the Properties are located and which are rated no less than A-X by Best’s
Insurance Guide or are otherwise approved by Lessor.

 

10



--------------------------------------------------------------------------------

(c) Additional Obligations. It is expressly understood and agreed that (i) if
any insurance required hereunder, or any part thereof, shall expire, be
withdrawn, become void by breach of any condition thereof by Lessee, or become
void or in jeopardy by reason of the failure or impairment of the capital of any
insurer, Lessee shall immediately obtain new or additional insurance reasonably
satisfactory to Lessor and any Lender designated by Lessor; (ii) the minimum
limits of insurance coverage set forth in this Section 6.03 shall not limit the
liability of Lessee for its acts or omissions as provided in this Lease;
(iii) Lessee shall procure policies for all insurance for periods of not less
than one year and shall provide to Lessor and, upon Lessor’s request, to any
servicer or Lender of Lessor, certificates of insurance evidencing that
insurance satisfying the requirements of this Lease is in effect at all times;
(iv) Lessee shall pay as they become due all premiums for the insurance required
by this Section 6.03; and (v) in the event that Lessee fails to comply with any
of the requirements set forth in this Section 6.03, within ten (10) days of the
giving of written notice by Lessor to Lessee, (A) Lessor shall be entitled to
procure such insurance; and (B) any sums expended by Lessor in procuring such
insurance shall be Additional Rental and shall be repaid by Lessee immediately
upon written demand therefor by Lessor, together with interest thereon at the
Default Rate, from the time of payment by Lessor until fully paid by Lessee.

(d) Blanket Policies. Notwithstanding anything to the contrary in this
Section 6.03, any insurance which Lessee is required to obtain pursuant to this
Section 6.03 may be carried under a “blanket” policy or policies covering other
properties or liabilities of Lessee provided that such “blanket” policy or
policies otherwise comply with the provisions of this Section 6.03.

Section 6.04. Tax and Insurance Impound. Upon the occurrence of a monetary Event
of Default and with respect to each monetary Event of Default, in addition to
any other remedies, Lessor may require Lessee to pay to Lessor on the first day
of each month the amount that Lessor reasonably estimates will be necessary in
order to accumulate with Lessor sufficient funds in an impound account (which
shall not be deemed a trust fund) (the “Reserve”) for Lessor to pay any and all
real estate taxes (“Real Estate Taxes”) and insurance premiums (“Insurance
Premiums”) for the Properties for the ensuing twelve (12) months, or, if due
sooner, Lessee shall pay the required amount immediately upon Lessor’s demand
therefor. Lessor shall, upon prior written request of Lessee, provide Lessee
with evidence reasonably satisfactory to Lessee that payment of the Real Estate
Taxes and Insurance Premiums was made in a timely fashion. In the event that the
Reserve does not contain sufficient funds to timely pay any Real Estate Taxes or
Insurance Premiums, upon Lessor’s written notification thereof, Lessee shall,
within five (5) Business Days of such notice, provide funds to Lessor in the
amount of such deficiency. Lessor shall pay or cause to be paid directly to the
applicable taxing authorities and insurance company, as the case may be, any
Real Estate Taxes and Insurance Premiums then due and payable for which there
are funds in the Reserve; provided, however, that in no event shall Lessor be
obligated to pay any Real Estate Taxes or Insurance Premiums in excess of the
funds held in the Reserve, and Lessee shall remain liable for any and all Real
Estate Taxes, including fines, penalties, interest or additional costs imposed
by any taxing authority (unless incurred as a result of Lessor’s failure to
timely pay Real Estate Taxes for which it had funds in the Reserve) and
Insurance Premiums. Lessee shall cooperate fully with Lessor in assuring that
the Real Estate Taxes and Insurance Premiums are timely paid. Lessor shall
deposit all Reserve funds in accounts insured by any federal or state agency,
and so long as                     is the Lessor hereunder, it may commingle
such funds with its other funds and accounts, and it shall be entitled to
interest or other gains from such funds, if any. In the event
                    is no longer the Lessor hereunder, the Lessor shall not be
entitled to commingle such funds. Upon an Event of Default,

 

11



--------------------------------------------------------------------------------

in addition to any other remedies, Lessor may apply all impounded funds in the
Reserve against any sums due from Lessee to Lessor. Lessor shall give to Lessee
an annual accounting showing all credits and debits to and from such impounded
funds received from Lessee. Notwithstanding any provision contained herein, if
no other Event of Default occurs within twelve (12) months of the Event of
Default resulting in the establishment of a Reserve hereunder, the balance of
the funds, if any, remaining in the Reserve shall be returned by Lessor to
Lessee. Upon a permitted assignment of this Lease by Lessor, Lessor shall
transfer the balance, if any, of the Reserve then held by or on behalf of Lessor
to the transferee, whereupon Lessor shall be released from all liability related
thereto.

ARTICLE VII

MAINTENANCE; ALTERATIONS

Section 7.01. Condition of Property; Maintenance. Lessee hereby accepts the
Properties “AS IS” and “WHERE IS” with no representation or warranty of Lessor
as to the condition thereof. Lessee shall, at its sole cost and expense, be
responsible for (a) keeping all of the building, structures and improvements
erected on each of the Properties in good order and repair (normal wear and tear
excepted), free from actual or constructive waste, including without limitation,
the roof and the HVAC and other electrical and mechanical systems; (b) the
repair or reconstruction of any building, structures or improvements erected on
the Properties damaged or destroyed by a Casualty or affected by a Condemnation
to the extent required by Article XI; (c) subject to Section 7.02, making all
necessary structural, non-structural, exterior and interior repairs and
replacements to any building, structures or improvements erected on the
Properties; and (d) paying all operating costs of the Properties in the ordinary
course of business. Lessee waives any right to require Lessor to maintain,
repair or rebuild all or any part of the Properties or make repairs at the
expense of Lessor pursuant to any Legal Requirements at any time in effect.

Section 7.02. Alterations and Improvements. Lessee shall be entitled to make
structural and nonstructural alterations and improvements to the Properties
without Lessor’s consent provided that (a) Lessee shall give Lessor prior
written notice of any structural alterations; (b) the cost of any structural
alterations at any individual Property shall not exceed $500,000 for any
individual project; (c) Lessee shall not expand or decrease, nor perform any
material structural alteration to, the exterior of, any building located upon a
Property without Lessor’s prior written consent; (d) all alterations and
improvements shall be made by Lessee at Lessee’s sole expense by a licensed and
bonded contractor; (e) any work at any time commenced by Lessee on the
Properties shall be prosecuted diligently to completion, shall be of good
workmanship and materials and shall comply fully with all the terms of this
Lease and all Legal Requirements; (f) the assets of Lessor and, except for liens
being contested by Lessee in accordance with Section 8.06, the applicable
Property shall at all times be free of liens for work, services, labor and
materials supplied or claimed to have been supplied to the applicable Property;
(g) no alterations or improvements shall be undertaken without obtaining or
causing a contractor to obtain the insurance required under Section 6.03 above,
and “all risk” builder’s risk property insurance for the full replacement cost
of such alteration or improvement on a completed basis; and (h) Lessee shall not
make any alterations that would reasonably be expected to have a material
negative effect on the value of any Property. For purposes hereof, the term
“structural alteration” means a change in the pitch, slope or sightlines of the
roof (excluding customary replacement of tiles or shingles), or changes that
affect the foundation or load-bearing walls of any building located upon the
applicable Property.

 

12



--------------------------------------------------------------------------------

All improvements or alterations not covered by the foregoing shall require
Lessor’s consent, which consent shall not be unreasonably withheld. If Lessor’s
consent is required hereunder and Lessor consents to the making of any such
alterations, the same shall be made by Lessee according to plans and
specifications approved by Lessor and subject to such other conditions as Lessor
shall reasonably require. Lessor shall use commercially reasonable efforts to
promptly respond to Lessee’s requests hereunder; provided, however, if Lessor
fails to respond to a request of Lessee regarding alterations within thirty
(30) days of receipt of Lessee’s request, Lessee shall deliver a second written
request to Lessor by FedEx or other reputable overnight delivery service
(notwithstanding the notice and delivery provisions set forth in Section 15.01
below), such second written request shall be marked in bold lettering with the
following language: “LESSOR’S RESPONSE IS REQUIRED WITHIN TWENTY (20) DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A MASTER LEASE AGREEMENT BETWEEN
THE UNDERSIGNED AND LESSOR” and the envelope containing the request shall be
marked “PRIORITY.” If Lessor fails to respond within twenty (20) days of
Lessee’s second request, Lessor’s approval of the requested alterations shall be
deemed given.

Upon completion of any alterations requiring Lessor’s consent hereunder, Lessee
shall promptly provide Lessor with (i) an architect’s certificate certifying the
alterations to have been completed in conformity with the plans and
specifications (if the alterations are of such a nature as would require the
issuance of such a certificate from the architect); (ii) a certificate of
occupancy (if the alterations are of such a nature as would require the issuance
of a certificate of occupancy); and (iii) any other documents or information
reasonably requested by Lessor. Upon Lessor’s request, Lessee shall execute and
file or record, as appropriate, a “Notice of Non-Responsibility,” or any
equivalent notice permitted under applicable law in the states where the
Properties are located which provides that Lessor is not responsible for the
payment of any costs or expenses relating to the additions or alterations.
Except as set forth in Section 7.03 below, any addition to or alteration of the
Properties shall be deemed a part of the Properties and belong to Lessor, and
Lessee shall execute and deliver to Lessor such instruments as Lessor may
reasonably require to evidence the ownership by Lessor of such addition or
alteration. At Lessee’s option, Lessee may request Lessor to finance the costs
of expansion of any one or more of the Properties, upon terms, conditions and
documentation (either separate from this Lease or pursuant to an amendment to
this Lease), mutually acceptable to Lessor and Lessee, and neither party shall
have any obligation to participate in the financing of such expansion unless
both parties agree to the terms, conditions and documentation thereof.

Section 7.03. Lessee’s Property, Fixtures and Equipment. During the Lease Term,
Lessee may from time to time, at its cost and expense, place, install, remove or
replace, or cause to be placed, installed, removed or replaced, in and upon the
Properties, such equipment, furniture and fixtures as Lessee shall deem
necessary or appropriate for the purpose of carrying on business upon the
Properties (collectively, the “Lessee’s Personal Property”), including but not
limited to a “restaurant equipment package” consisting of booths, bars, chairs,
tables, wall decorations, lighting fixtures, flatware, glasses, dishes, stoves,
hoods, refrigerators, preparation areas and other restaurant-related items (the
“Restaurant Equipment Package”). All of said Lessee’s Personal Property,
including the entirety of the Restaurant Equipment Package, shall, for the
purpose of this Lease, be treated as personal property of Lessee, no matter how
affixed.

Section 7.04. Improvements Upon Termination, Subletting or Assignment. Lessee
shall have the right, at its option and expense, to redecorate, remodel or
otherwise change the appearance of the improvements located upon any or all of
the Properties upon any termination of this Lease or upon any permitted
subletting or assignment in such a manner as to avoid the appearance of Lessee’s
restaurant concept, provided that such redecorating, remodeling or other

 

13



--------------------------------------------------------------------------------

work (a) shall be subject to the requirements set forth in Section 7.02;
(b) that could reasonably be expected to have a material negative effect on the
value of the applicable Property; (c) shall not impair the structural condition
or integrity of the improvements located on any such Property or reduce the size
of the buildings located on any such Property without Lessor’s prior written
consent which may be withheld by Lessor in its absolute and sole discretion;
(d) shall not change the general condition of the applicable Property as
required to be maintained by this Lease; and (e) shall not be made to the
exterior of the building located upon the Property without Lessor’s prior
written consent.

Section 7.05. Encumbrances. During the Lease Term, Lessor shall have the right
to grant easements on, over, under and above the Properties without the prior
consent of Lessee, so long as such easements will not materially interfere with
the use of the Properties by Lessee or permitted and then-existing subtenants,
or place material obligations upon Lessee or such subtenants; Lessor will use
commercially reasonable efforts to give Lessee prompt and written notice of any
such easements and to involve Lessee in the consideration of such easements.
Lessee shall comply with and perform all obligations of Lessor under all
easements, declarations, covenants, restrictions and other similar items
(excluding the Mortgages unless otherwise required to be performed by Lessee
under this Lease) now or hereafter encumbering the Properties (collectively, the
“Permitted Encumbrances”). Without Lessor’s prior written consent, Lessee shall
not grant any easements on, over, under or above the Properties. In the event
Lessee desires the execution and recording of any easement, restriction or
similar item related to any Property, Lessor agrees to cooperate with the
reasonable requests of Lessee in connection therewith so long as such easement,
restriction or other matter does not adversely affect the Property, its use as a
Permitted Facility or Lessor’s ability to dispose of the Property at the
expiration or termination of this Lease, and Lessor shall incur no cost or
obligation thereby.

ARTICLE VIII

USE OF THE PROPERTIES; COMPLIANCE

Section 8.01. Use.

(a) Use as Permitted Facility. During the Lease Term, each of the Properties
shall be used solely for the operation of a Permitted Facility. Except during
periods when a Property is untenantable due to Casualty or Condemnation (and
provided that Lessee continues to strictly comply with the other terms and
conditions of this Lease), Lessee shall at all times during the Lease Term
occupy the Properties and shall diligently operate its business on the
Properties.

(b) “Go Dark” Right. Notwithstanding any provision contained herein, Lessee
shall not be in default under this Section 8.01 and a Property shall not be
considered a “go dark” location unless and until Lessee fails to continue to
operate its business at the Property for more than forty-five (45) consecutive
days; provided, however, that within one hundred eighty (180) days following
such forty-five (45) day period, Lessor may require Lessee to substitute such
“go dark” property for a Released Property pursuant to Section 14.04 below or,
if Lessee is unable to effect a substitution in accordance with Section 14.04,
Lessor may permit Lessee to re-open such “go dark” Property or otherwise
exercise Lessee’s assignment and subletting rights as permitted under this
Lease. Lessee shall have the right to cease operations for business (“go dark”)
for up to two (2) Properties at any given time during the Lease Term; provided,
however, that Lessee may not cease operations or otherwise “go dark” with
respect to the Properties, if any, set forth

 

14



--------------------------------------------------------------------------------

on Schedule 8.01 attached hereto. Lessee shall provide Lessor with written
notice of a “go dark” Property at least ten (10) days prior to such Property
going dark. Notwithstanding the foregoing, the terms and provisions of this
Lease and Lessee’s obligations hereunder (including without limitation, the
payment of Base Monthly Rental and other Rental without reduction, the
maintenance of insurance as required under Section 6.03, and Lessee’s
maintenance obligations under Section 7.01) shall remain in full force and
effect with respect to any Property that has gone dark. Notwithstanding the
foregoing, in no event shall Lessee go dark on a Property in any manner that
would violate any Permitted Encumbrances in any material respect or give a third
party any right to acquire title to such Property as a result of a Property
going dark.

Section 8.02. Alternative Use. Except as otherwise provided in Section 14.03
below in connection with any subletting of the Property, Lessee shall not, by
itself or through any assignment or other type of transfer, convert any of the
Properties to a use other than use as a Permitted Facility during the Lease Term
without Lessor’s prior written consent. Notwithstanding any provision contained
in this Lease, no Property may be used for any of the uses set forth on Schedule
8.02 attached hereto.

Section 8.03. Compliance. Subject to Section 8.06, Lessee’s use and occupation
of each of the Properties, and the condition thereof, shall, at Lessee’s sole
cost and expense, comply in all material respects with all Legal Requirements
and all Permitted Encumbrances, and any owner obligations under such Legal
Requirements or Permitted Encumbrances with respect to the Properties, in either
event, the failure with which to comply could reasonably be expected to have a
Material Adverse Effect. Without in any way limiting the foregoing provisions,
during the Initial Term and Extension Terms (if any), Lessee shall comply with
all Legal Requirements relating to anti-terrorism, trade embargos, economic
sanctions, Anti-Money Laundering Laws, and the Americans with Disabilities Act
of 1990, as such act may be amended from time to time, and all regulations
promulgated thereunder, as it affects the Properties now or hereafter in effect,
all to the extent the failure to so comply could reasonably be expected to have
a Material Adverse Effect. Upon Lessor’s written request from time to time
during the Lease Term, Lessee shall certify in writing to Lessor that Lessee’s
representations, warranties and obligations under Section 5.08 and this
Section 8.03 remain true and correct (or if not true and correct, providing
details regarding the same). Lessee shall immediately notify Lessor in writing
if any of such representations, warranties or covenants are no longer true or
have been breached or if Lessee has a reasonable basis to believe that they may
no longer be true or have been breached. In connection with such an event,
Lessee shall comply with all Legal Requirements and directives of Governmental
Authorities, all to the extent the failure to so comply could reasonably be
expected to have a Material Adverse Effect, and, at Lessor’s request, provide to
Lessor copies of all notices, reports and other communications exchanged with,
or received from, Governmental Authorities relating to such an event. Lessee
shall also reimburse Lessor for all Costs incurred by Lessor in evaluating the
effect of such an event on the Properties and this Lease, in obtaining any
necessary license from Governmental Authorities as may be necessary for Lessor
to enforce its rights under the Transaction Documents, and in complying with all
Legal Requirements applicable to Lessor as the result of the existence of such
an event and for any penalties or fines imposed upon Lessor as a result thereof.
Lessee will use commercially reasonable efforts to prevent any act or condition
to exist on or about the Properties which will materially increase any insurance
rate thereon, except when such acts are required in the normal course of its
business and Lessee shall pay for such increase. Lessee agrees that it will
defend, indemnify and hold harmless the Indemnified Parties from and against any
and all Losses caused by, incurred or resulting from Lessee’s failure to comply
with its obligations under this Section.

 

15



--------------------------------------------------------------------------------

Section 8.04. Environmental.

(a) Representations and Warranties. Lessee represents and warrants to Lessor,
which representations and warranties shall survive the execution and delivery of
this Lease, as follows:

(i) The Properties and Lessee are not in violation of or subject to, any pending
or, to Lessee’s actual knowledge, threatened investigation or inquiry by any
Governmental Authority or subject to any remedial obligations under any
Environmental Laws that could reasonably be expected to have a Material Adverse
Effect, nor has Lessee received any written or oral notice or other
communication from any Person (including but not limited to a Governmental
Authority) with respect to any Property relating to (A) Hazardous Materials,
Regulated Substances or USTs, or Remediation thereof; (B) potential liability of
any Person pursuant to any Environmental Law; (C) other environmental
conditions; or (D) any actual or potential administrative or judicial
proceedings in connection with any of the foregoing that could reasonably be
expected to have a Material Adverse Effect. The foregoing representations and
warranties would continue to be true and correct following disclosure to the
applicable Governmental Authorities of all relevant facts, conditions and
circumstances, if any, pertaining to the Properties.

(ii) (A) All uses and operations on or of the Properties by Lessee, or, to
Lessee’s knowledge and except as set forth in the Existing Environmental
Reports, any other Person, have been in compliance with all Environmental Laws
and environmental permits issued pursuant thereto; (B) except as set forth in
the Existing Environmental Reports, there have been no Releases in, on, under or
from any of the Properties, or, to Lessee’s knowledge, from other property
migrating toward any of the Properties, except in Permitted Amounts; (C) except
as set forth in the Existing Environmental Reports, there are no Hazardous
Materials, Regulated Substances or USTs in, on, or under any of the Properties,
except in Permitted Amounts; (D) the Properties have been kept free and clear of
all liens and other encumbrances imposed pursuant to any Environmental Law (the
“Environmental Liens”) or activity use limitations; and (E) with respect to
environmental matters related to, and the environmental condition of, the
Properties, Lessee has not allowed any other tenant or other user of the
Properties to do any act that materially increased the dangers to human health
or the environment, posed an unreasonable risk of harm to any Person (whether on
or off any of the Properties), impaired the value of any of the Properties in
any material respect, is contrary to any requirement set forth in the insurance
policies maintained by Lessor, constituted a public or private nuisance,
constituted waste, or violated any covenant, condition, agreement or easement
applicable to any of the Properties.

(b) Covenants.

(i) Lessee covenants to Lessor during the Lease Term, subject to the limitations
of subsection (ii) below, as follows:

(A) Lessee shall perform any Remediation required by any Governmental Authority
or any Person with respect to the Properties.

 

16



--------------------------------------------------------------------------------

(B) All uses and operations on or of the Properties, whether by Lessee or any
other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto.

(C) There shall be no Releases in, on, under or from the Properties, except in
Permitted Amounts.

(D) There shall be no Hazardous Materials or Regulated Substances in, on or
under the Properties, except in Permitted Amounts. Above and below ground
storage tanks shall be properly permitted and only used as permitted.

(E) Lessee shall keep the Properties or cause the Properties to be kept free and
clear of all Environmental Liens, whether due to any act or omission of Lessee
or any other Person.

(F) Lessee shall not act or fail to act or allow any other tenant, occupant,
guest, customer or other user of the Properties to act or fail to act in any way
that (1) materially increases a risk to human health or the environment,
(2) poses an unreasonable or unacceptable risk of harm to any Person or the
environment (whether on or off any of the Properties), (3) has a Material
Adverse Effect, (4) would result in any reopening or reconsideration of any
prior investigation or causes a new investigation by a Governmental Authority
having jurisdiction over any Property; and (5) with respect to environmental
matters related to, and the environmental condition of, the Properties, (i) is
contrary to any material requirement set forth in the insurance policies
maintained by Lessee, (ii) constitutes a public or private nuisance or
constitutes waste, and (iii) violates any covenant, condition, agreement or
easement applicable to the Properties.

(G) If Lessor reasonably suspects a Release or a violation of Environmental Law
to have occurred, Lessee shall, at its sole cost and expense, perform any
environmental site assessment or other investigation of environmental conditions
in connection with the Properties as may be reasonably requested by Lessor
(including but not limited to sampling, testing and analysis of soil, water,
air, building materials and other materials and substances whether solid, liquid
or gas), and share with Lessor the reports and other results thereof, and Lessor
and the other Indemnified Parties shall be entitled to rely on such reports and
other results thereof.

(H) Lessee shall, at its sole cost and expense, fully and expeditiously
cooperate in all activities pursuant to this Section 8.04, including but not
limited to providing all relevant information and making knowledgeable persons
available for interviews.

(ii) Notwithstanding any provision of this Lease to the contrary, an Event of
Default shall not be deemed to have occurred as a result of the failure of
Lessee to satisfy any one or more of the covenants set forth in subsections (A)
through (F) above provided that Lessee shall be in compliance with the
requirements of any Governmental Authority with respect thereto.

 

17



--------------------------------------------------------------------------------

(c) Notification Requirements. Lessee shall immediately notify Lessor in writing
upon Lessee obtaining actual knowledge of (i) any Releases or Threatened
Releases in, on, under or from any of the Properties other than in Permitted
Amounts, or migrating towards any of the Properties; (ii) any non-compliance
with any Environmental Laws related in any way to any of the Properties;
(iii) any actual or potential Environmental Lien or activity use limitation;
(iv) any required or proposed Remediation of environmental conditions relating
to any of the Properties required by applicable Governmental Authorities; and
(v) any written or oral notice or other communication of which Lessee becomes
aware from any source whatsoever (including but not limited to a Governmental
Authority) relating in any way to Hazardous Materials, Regulated Substances or
above or below ground storage tanks, or Remediation thereof at or on any of the
Properties, other than in Permitted Amounts, possible liability of any Person
relating to any of the Properties pursuant to any Environmental Law, other
environmental conditions in connection with any of the Properties, or any actual
or potential administrative or judicial proceedings in connection with anything
referred to in this Section; provided, however, that Lessee shall not be
required to notify Lessor as to any facts already disclosed by the Existing
Environmental Reports. Lessee shall, upon Lessor’s written request, deliver to
Lessor a certificate stating that Lessee is and has been in full compliance with
all of the environmental representations, warranties and covenants in this
Lease.

(d) Remediation. Lessee shall, at its sole cost and expense, and without
limiting any other provision of this Lease, effectuate any Remediation required
by any Governmental Authority of any condition (including, but not limited to, a
Release) in, on, under or from the Properties and take any other reasonable
action deemed necessary by any Governmental Authority for protection of human
health or the environment. Should Lessee fail to undertake such Remediation in
accordance with the preceding sentence, Lessor, after written notice to Lessee
and Lessee’s failure to immediately undertake such Remediation, shall be
permitted to complete such Remediation, and all Costs incurred in connection
therewith shall be paid by Lessee. Any Cost so paid by Lessor, together with
interest at the Default Rate, shall be deemed to be Additional Rental hereunder
and shall be immediately due from Lessee to Lessor.

(e) Indemnification. Lessee shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless each of the Indemnified Parties
from and against any and all Losses, including, but not limited to, all Costs of
Remediation (whether or not performed voluntarily), arising out of or in any way
relating to any Environmental Laws, Hazardous Materials, Regulated Substances,
above or below ground storage tanks, or other environmental matters concerning
the Properties. It is expressly understood and agreed that Lessee’s obligations
under this Section shall survive the expiration or earlier termination of this
Lease for any reason to the extent described in clause (i) below.

(f) Right of Entry. Lessor and any other Person designated by Lessor, including
but not limited to, any receiver, any representative of a Governmental
Authority, and any environmental consultant, shall have the right, but not the
obligation, to enter upon the Properties, upon reasonable prior notice, at all
reasonable times (including, without limitation, in connection with the exercise
of any remedies set forth in this Lease) to assess any and all aspects of the
environmental condition of any Property and its use, including but not limited
to conducting any environmental assessment or audit (the scope of which shall be
determined in Lessor’s sole and absolute discretion) and taking samples of soil,
groundwater or other water, air, or building materials, and conducting other

 

18



--------------------------------------------------------------------------------

invasive testing. Lessee shall cooperate with and provide access to Lessor and
any other Person designated by Lessor. If any assessment or inspection results
from Lessor reasonably suspecting a Release or an Environmental Law violation,
such assessment or investigation shall be at Lessee’s sole cost and expense.

(g) Inspections. At its sole cost and expense, Lessee shall have the Properties
inspected as may be required by any Environmental Law for seepage, spillage and
other environmental concerns. Lessee shall maintain and monitor all above and
below ground storage tanks in accordance with all Environmental Laws. Lessee
shall provide Lessor with written certified results of all inspections performed
on the Properties. All costs and expenses associated with the inspection,
preparation and certification of results, as well as those associated with any
corrective action, shall be paid by Lessee. All inspections and tests performed
on the Properties shall be in compliance with all Environmental Laws.

(h) UST Compliance. Lessee shall comply or cause the compliance with all
applicable federal, state and local regulations and requirements regarding above
and below ground storage tanks, including, without limitation, any of such
regulations or requirements which impose (i) technical standards, including,
without limitation, performance, leak prevention, leak detection, notification
reporting and recordkeeping; (ii) corrective action with respect to confirmed
and suspected Releases; and (iii) financial responsibility for the payment of
costs of corrective action and compensation to third parties for injury and
damage resulting from Releases. Lessee shall immediately notify Lessor, in
writing, of (A) the presence on or under the Properties, or the Release from any
above or below ground storage tank on, above or under the Properties, of any
Hazardous Materials or Regulated Substances, apparent or real; and (B) any and
all enforcement, clean-up, remedial, removal or other governmental or regulatory
actions threatened, instituted or completed pursuant to any of the Environmental
Laws affecting the Properties. Upon any such Release from any USTs on, above or
under the Properties of any Hazardous Materials or Regulated Substances, Lessee
shall immediately remedy such situation in accordance with all Environmental
Laws and any request of Lessor. Should Lessee fail to remedy or cause the remedy
of such situation in accordance with all Environmental Laws, Lessor shall be
permitted to take such actions in its sole discretion to remedy such situation
and all Costs incurred in connection therewith, together with interest at the
Default Rate, will be paid by Lessee.

(i) Survival. The obligations of Lessee and the rights and remedies of Lessor
under this Section 8.04 shall survive for a period of three (3) years after the
termination, expiration and/or release of this Lease with respect to any
Hazardous Materials, Regulated Substances, above or below ground storage tanks,
or other environmental matters that were first introduced to the Properties
prior to the date that Lessee vacates the Properties upon the expiration or
termination of this Lease or any violation of Environmental Law first occurring
prior to the date that Lessee vacates the Properties upon the expiration or
termination of this Lease; provided, however, that Lessee’s obligations shall
continue to be subject to the provisions of Section 8.06.

Section 8.05. Cooperation. Lessor shall cooperate with Lessee throughout the
Lease Term with respect to Lessee’s obligations hereunder, including Lessee’s
procurement and/or maintenance of proper zoning, building and other permits,
compliance with all Legal Requirements and compliance with Lessee’s obligations
under this Lease, including executing and delivery of instruments reasonably
requested by Lessee to perform its obligations under this

 

19



--------------------------------------------------------------------------------

Lease or which, in the reasonable judgment of Lessee, are necessary for the
operation of Lessee’s business on the Properties, provided that (a) Lessee’s
requests shall be consistent with, and subject to, the terms and provisions of
this Lease; (b) Lessor shall not assume (or be deemed to have assumed) any of
Lessee’s obligations hereunder; and (c) Lessor shall not incur any cost or
obligation related to any Lessee request.

Section 8.06. Permitted Contests. Lessee, upon prior written notice to Lessor,
on its own, or, with Lessor’s prior written consent (not to be unreasonably
withheld), in Lessor’s name, at Lessee’s expense, may contest, by appropriate
legal proceedings conducted in good faith and with due diligence, the amount,
validity or application, in whole or in part, of any Legal Requirement, any
requirement under Permitted Encumbrances, any requirement under Environmental
Laws or any lien, attachment, levy, encumbrance, charge or claim; subject,
however, to the further requirement that (a) neither the Properties nor any
Rental due hereunder, nor any part or interest in either, shall be in danger of
being sold, forfeited, attached or lost pending the outcome of such proceedings;
(b) neither Lessor nor Lessee shall be in any danger of civil or criminal
liability for failure to comply therewith pending the outcome of such
proceedings; (c) no Event of Default shall have occurred and be continuing at
the time of or during such contest; (d) if and to the extent required by the
applicable authority, Lessee shall post a bond or take other steps reasonably
acceptable to such authority that stays enforcement thereof; (e) Lessee shall
promptly provide Lessor with copies of all notices received or delivered by
Lessee and filings made by Lessee in connection with such proceeding; and (f) if
any such contest is finally resolved against Lessor or Lessee, Lessee shall
promptly pay the amount required to be paid, together with all costs, fees
(including attorneys’ fees and disbursements), interest, penalties and other
liabilities in connection therewith, or comply with the applicable requirement.
Lessee shall indemnify, defend, protect and save Lessor harmless from and
against any Losses that may be imposed upon Lessor in connection with any such
contest.

ARTICLE IX

ADDITIONAL COVENANTS

Section 9.01. Performance at Lessee’s Expense. Lessee acknowledges and confirms
that Lessee shall reimburse Lessor for Lessor’s actual out-of-pocket third party
costs and expenses, including its reasonable attorneys’ fees and costs, incurred
by Lessor in connection with (a) any amendment of this Lease requested by
Lessee; (b) any substitution of Properties pursuant to Section 14.04; (c) the
delivery of consents, waivers and approvals with respect to the Properties or
any matter related to this Lease requested by Lessee; (d) the review of any
assignment or proposed assignment or the preparation or review of any
subordination or non-disturbance agreement; (e) the collection, maintenance
and/or disbursement of reserves created under this Lease or the other
Transaction Documents; (f) inspections following the occurrence of an Event of
Default or if Lessor has a reasonable basis to believe that a default has
occurred hereunder; and (g) Lessee’s noncompliance with Legal Requirements,
including without limitation, encroachments onto properties adjoining any of the
Properties.

Section 9.02. Inspection. Lessor and its authorized representatives shall have
the right, at all reasonable times and upon giving reasonable prior notice
(except in the event of an emergency, in which case no prior notice shall be
required), to enter the Properties or any part thereof and inspect the same
provided such entry and inspection do not unreasonably interfere with Lessee’s
business. Lessee hereby waives any claim for damages for any injury or
inconvenience to or interference with Lessee’s business, any loss of occupancy
or quiet

 

20



--------------------------------------------------------------------------------

enjoyment of the Properties and any other loss occasioned by such entry, but,
subject to Section 10.01, excluding damages to the extent the same arise as a
result of the gross negligence or intentional misconduct of Lessor. The cost and
expense of any such inspections shall be the responsibility of Lessor, except
for inspections following the occurrence of an Event of Default or if Lessor has
a reasonable basis to believe that a default by Lessee has occurred hereunder.

Section 9.03. Financial Information.

(a) Financial Statements. Within forty five (45) days after the end of each
fiscal quarter and within one hundred twenty (120) days after the end of each
fiscal year of Lessee, Lessee shall deliver to Lessor (i) complete financial
statements of the Lessee Entities including a profit and loss statement,
statement of changes in financial condition and all other related schedules for
the fiscal period then ended; and (ii) income statements for the business at
each of the Properties, showing separately the sales, profits and losses
pertaining to the Properties with the basis for allocation of overhead or other
charges being clearly set forth. All such financial statements shall be prepared
in accordance with GAAP, and shall be certified to be accurate and complete by
an officer or director of each Lessee Entity. Lessee understands that Lessor
will rely upon such financial statements and Lessee represents that such
reliance is reasonable. The financial statements delivered to Lessor need not be
audited, but Lessee shall deliver to Lessor copies of any audited financial
statements of the Lessee Entities which may be prepared, as soon as they are
available. Within thirty (30) days after the end of each fiscal year of Lessee,
and upon prior written request by Lessor, Lessee shall deliver such compliance
certificate to Lessor as Lessor may reasonably require in order to establish
that Lessee is in compliance with all of its obligations, duties and covenants
under this Lease.

(b) Other Information. Notwithstanding any provision contained herein, upon
request at any time, Lessee will provide to Lessor any and all financial
information and/or financial statements (and in the form or forms)
(i) reasonably requested by Lessor in connection with Lessor’s filings with or
disclosures to any Governmental Authority, including, without limitation, the
financial statements required in connection with Securities and Exchange
Commission filings by Lessor or its Affiliates; and (ii) as reasonably requested
by Lessor.

Section 9.04. OFAC Laws. Upon receipt of notice or upon actual knowledge
thereof, Lessee shall immediately notify Lessor in writing if any Person owning
(directly or indirectly) any interest in any of the Lessee Entities, or any
director, officer, shareholder, member, manager or partner of any of such
holders is a Person whose property or interests are subject to being blocked
under any of the OFAC Laws, or is otherwise in violation of any of the OFAC
Laws, or is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, drug trafficking, terrorist-related activities or
any violation of the Anti-Money Laundering Laws, has been assessed civil
penalties under these or related laws, or has had funds seized or forfeited in
an action under these or related laws; provided, however, that the covenant in
this Section 9.04 shall not apply to any Person to the extent such Person’s
interest is in or through a U.S. Publicly Traded Entity.

Section 9.05. Estoppel Certificate. At any time, and from time to time, Lessee
shall, promptly and in no event later than twenty (20) days after a request from
Lessor or any Lender or Mortgagee of Lessor, execute, acknowledge and deliver to
Lessor or such Lender or Mortgagee,

 

21



--------------------------------------------------------------------------------

as the case may be, a certificate in reasonable form, certifying: (a) that
Lessee has accepted the Properties; (b) that this Lease is in full force and
effect and has not been modified (or if modified, setting forth all
modifications), or, if this Lease is not in full force and effect, the
certificate shall so specify the reasons therefor; (c) the commencement and
expiration dates of the Lease Term; (d) the date to which the Rentals have been
paid under this Lease and the amount thereof then payable; (e) whether there are
then any existing defaults by Lessor in the performance of its obligations under
this Lease, and, if there are any such defaults, specifying the nature and
extent thereof; (f) that no notice has been received by Lessee of any default
under this Lease which has not been cured, except as to defaults specified in
the certificate; (g) the capacity of the Person executing such certificate, and
that such Person is duly authorized to execute the same on behalf of Lessee;
(h) that neither Lessor nor any Lender or Mortgagee has actual involvement in
the management or control of decision making related to the operational aspects
or the day-to-day operation of the Properties, including any handling or
disposal of Hazardous Materials or Regulated Substances; and (i) any other
information reasonably requested by Lessor or any Lender or Mortgagee, as the
case may be.

ARTICLE X

RELEASE AND INDEMNIFICATION

Section 10.01. Release and Indemnification. Lessee agrees to use and occupy the
Properties at its own risk and hereby releases Lessor and Lessor’s agents and
employees from all claims for any damage or injury to the full extent permitted
by law, except to the extent such damage or injury is the result of the gross
negligence or willful misconduct of Lessor. Lessee agrees that Lessor shall not
be responsible or liable to Lessee or Lessee’s employees, agents, customers,
licensees or invitees for bodily injury, personal injury or property damage
occasioned by the acts or omissions of any other lessee or any other Person.
Lessee agrees that any employee or agent to whom the Properties or any part
thereof shall be entrusted by or on behalf of Lessee shall be acting as Lessee’s
agent with respect to the Properties or any part thereof, and neither Lessor nor
Lessor’s agents, employees or contractors shall be liable for any loss of or
damage to the Properties or any part thereof. Lessee shall indemnify, protect,
defend and hold harmless each of the Indemnified Parties from and against any
and all Losses (excluding Losses suffered by an Indemnified Party arising out of
the gross negligence or willful misconduct of such Indemnified Party; provided,
however, that the term “gross negligence” shall not include gross negligence
imputed as a matter of law to any of the Indemnified Parties solely by reason of
Lessor’s interest in any Property or Lessor’s failure to act in respect of
matters which are or were the obligation of Lessee under this Lease) caused by,
incurred or resulting from Lessee’s operations or by Lessee’s use and occupancy
of the Properties, whether relating to its original design or construction,
latent defects, alteration, maintenance, use by Lessee or any Person thereon,
supervision or otherwise, or from any breach of, default under, or failure to
perform, any term or provision of this Lease by Lessee, its officers, employees,
agents or other Persons. It is expressly understood and agreed that Lessee’s
obligations under this Section shall survive the expiration or earlier
termination of this Lease for any reason whatsoever for a period equal to the
greater of three (3) years or the statute of limitations applicable to any claim
arising hereunder. Lessor shall indemnify, protect, defend and hold Lessee
harmless from and against all Losses to the extent such Losses arise out of the
gross negligence or willful misconduct of Lessor or the Indemnified Parties.

 

22



--------------------------------------------------------------------------------

ARTICLE XI

CONDEMNATION AND CASUALTY

Section 11.01. Notification. Lessee shall promptly give Lessor written notice of
(a) any Condemnation of any of the Properties, (b) the commencement of any
proceedings or negotiations which might result in a Condemnation of any of the
Properties, and (c) any Casualty to any of the Properties or any part thereof.
Such notice shall provide a general description of the nature and extent of such
Condemnation, proceedings, negotiations or Casualty, and shall include copies of
any documents or notices received in connection therewith. Thereafter, Lessee
shall promptly send Lessor copies of all notices, correspondence and pleadings
relating to any such Condemnation, proceedings, negotiations or Casualty.

Section 11.02. Total Condemnation. In the event of a Condemnation of all or
substantially all of any Property, including a Condemnation (other than a
Temporary Taking) of such a substantial part of such Property resulting in the
portion of the Property remaining after such Condemnation being unsuitable for
use as a Permitted Facility, as determined by Lessee in the exercise of good
faith business judgment (and Lessee provides to Lessor an officer’s certificate
executed by an officer of Lessee certifying to the same) (each such event, a
“Total Condemnation”), then, in such event:

(a) Termination of Lease. On the date of the Total Condemnation, all obligations
of either party hereunder with respect to the applicable Property shall cease
and the Base Annual Rental shall be reduced as set forth in Section 11.03(f)
below; provided, however, that Lessee’s obligations to the Indemnified Parties
under any indemnification provisions of this Lease with respect to such Property
and Lessee’s obligation to pay Rental and all other Monetary Obligations
(whether payable to Lessor or a third party) accruing under this Lease with
respect to such Property prior to the date of termination shall survive such
termination. If the date of such Total Condemnation is other than the first day
of a month, the Base Monthly Rental for the month in which such Total
Condemnation occurs shall be apportioned based on the date of the Total
Condemnation.

(b) Net Award. Lessor shall be entitled to receive the entire Net Award in
connection with a Total Condemnation without deduction for any estate vested in
Lessee by this Lease, and Lessee hereby expressly assigns to Lessor all of its
right, title and interest in and to every such Net Award and agrees that Lessee
shall not be entitled to any Net Award or other payment for the value of
Lessee’s leasehold interest in this Lease.

Section 11.03. Partial Condemnation or Casualty. In the event of a Condemnation
which is not a Total Condemnation (each such event, a “Partial Condemnation”),
or in the event of a Casualty:

(a) Net Awards. All Net Awards shall be paid to Lessor.

(b) Lessor Election To Continue or Terminate Lease. Lessor shall have the
option, (i) subject to the right of Lessee to elect otherwise as set forth in
subsection (c) below, to terminate this Lease with respect to the applicable
Property affected, by notifying Lessee in writing within thirty (30) days after
Lessee gives Lessor notice (A) of such Partial Condemnation or Casualty, or
(B) that title has vested in the condemning authority; or (ii) subject to the
right of Lessee to elect otherwise as set forth in

 

23



--------------------------------------------------------------------------------

subsection (e) below, to continue this Lease in effect, which election shall be
evidenced by either a notice from Lessor to Lessee, or Lessor’s failure to
notify Lessee in writing that Lessor has elected to terminate this Lease with
respect to such Property within such thirty (30)-day period. Lessee shall have a
period of sixty (60) days after receipt of Lessor’s notice to terminate
referenced above during which to elect, despite such Lessor notice of
termination, to continue this Lease with respect to such Property on the terms
herein provided.

(c) Continuance of Lease. If Lessor elects not to terminate this Lease, or if
Lessor elects to terminate this Lease with respect to such Property but Lessee
elects to continue this Lease with respect to such Property, then this Lease
shall continue in full force and effect upon the following terms:

(i) All Rental and other Monetary Obligations due under this Lease shall
continue unabated.

(ii) Lessee shall promptly commence and diligently prosecute restoration of such
Property to the same condition, as nearly as practicable, as prior to such
Partial Condemnation or Casualty as approved by Lessor. Upon the written request
of Lessee (accompanied by evidence reasonably satisfactory to Lessor that such
amount has been paid or is due and payable and is properly part of such costs,
and that Lessee has complied with the terms of Section 7.02 in connection with
the restoration), Lessor shall promptly make available in installments, subject
to reasonable conditions for disbursement imposed by Lessor, an amount up to but
not exceeding the amount of any Net Award received by Lessor with respect to
such Partial Condemnation or Casualty. Prior to the disbursement of any portion
of the Net Award with respect to a Casualty, Lessee shall provide evidence
reasonably satisfactory to Lessor of the payment of restoration expenses by
Lessee up to the amount of the insurance deductible applicable to such Casualty.
Lessor shall be entitled to keep any portion of the Net Award which may be in
excess of the cost of restoration, and Lessee shall bear all additional Costs of
such restoration in excess of the Net Award.

(d) No Continuance of Lease. If Lessor elects to terminate this Lease pursuant
to Subsection (b) above and if Lessee does not elect to continue this Lease with
respect to such Property or shall fail during such sixty (60)-day period to
notify Lessor of Lessee’s intent to continue this Lease with respect to such
Property, then this Lease shall terminate with respect to such Property as of
the last day of the month during which such sixty (60)-day period expired.
Lessee shall vacate and surrender such Property by such termination date, in
accordance with the provisions of this Lease, and on the termination date, all
obligations of either party hereunder with respect to such Property shall cease
and the Base Annual Rental shall be reduced as set forth in Section 11.03(f)
below; provided, however, Lessee’s obligations to the Indemnified Parties under
any indemnification provisions of this Lease with respect to such Property and
Lessee’s obligations to pay Rental and all other Monetary Obligations (whether
payable to Lessor or a third party) accruing under this Lease with respect to
such Property prior to the date of termination shall survive such termination.
In such event, Lessor may retain all Net Awards related to the Partial
Condemnation or Casualty, and Lessee shall immediately pay Lessor an amount
equal to the insurance deductible applicable to any Casualty.

 

24



--------------------------------------------------------------------------------

(e) Right to Substitute or Termination. Notwithstanding any other provision to
the contrary contained in this Article XI, in the event that, as a result of a
Casualty, Lessee shall reasonably estimate in the exercise of good faith
business judgment that the applicable Property cannot be used for the same
purpose and substantially with the same utility as before such Casualty (and
Lessee provides to Lessor an officer’s certificate executed by an officer of
Lessee certifying to the same), then, subject to the terms and conditions set
forth in this subsection (e), Lessee shall have the right, exercisable by
written notice given to Lessor no later than thirty (30) days following such
Casualty, to either substitute the damaged Property for a Released Property
pursuant to Section 14.04 below or to terminate this Lease with respect to such
damaged Property (and in connection with such termination, the Base Annual
Rental shall be reduced as set forth in Section 11.03(f) below). If Lessee
elects to terminate, this Lease shall terminate with respect to such Property as
of the last day of the month during which such thirty (30) day period expired.
Lessee shall vacate and surrender such Property by such termination date, in
accordance with the provisions of this Lease, and all obligations of either
party hereunder with respect to such Property shall cease as of the date of
termination; provided, however, Lessee’s obligations to the Indemnified Parties
under any indemnification provisions of this Lease with respect to such Property
and Lessee’s obligations to pay Rental and all other Monetary Obligations
(whether payable to Lessor or a third party) accruing under this Lease with
respect to such Property prior to the date of termination shall survive such
termination. In such event, Lessor may retain all Net Awards related to the
Casualty, and Lessee shall immediately pay Lessor an amount equal to the
insurance deductible applicable to any Casualty.

(f) Rental. Upon removal of a Property pursuant to Section 11.02 or
Section 11.03, the Base Annual Rental shall be reduced by an amount equal to the
Lease Rate multiplied by the Net Award.

Section 11.04. Temporary Taking. In the event of a Condemnation of all or any
part of any Property for a temporary use (a “Temporary Taking”), this Lease
shall remain in full force and effect without any reduction of Base Annual
Rental, Additional Rental or any other Monetary Obligation payable hereunder.
Except as provided below, Lessee shall be entitled to the entire Net Award for a
Temporary Taking, unless the period of occupation and use by the condemning
authorities shall extend beyond the date of expiration of this Lease, in which
event the Net Award made for such Temporary Taking shall be apportioned between
Lessor and Lessee as of the date of such expiration. At the termination of any
such Temporary Taking, Lessee will, at its own cost and expense and pursuant to
the provisions of Section 7.02, promptly commence and complete restoration of
such Property.

Section 11.05. Adjustment of Losses. Any loss under any property damage
insurance required to be maintained by Lessee shall be adjusted by Lessor and
Lessee. Any Net Award relating to a Total Condemnation or a Partial Condemnation
shall be adjusted by Lessor or, at Lessor’s election, Lessee. Notwithstanding
the foregoing or any other provisions of this Section 11.05 to the contrary, if
at the time of any Condemnation or any Casualty or at any time thereafter an
Event of Default shall have occurred and be continuing, Lessor is hereby
authorized and empowered but shall not be obligated, in the name and on behalf
of Lessee and otherwise, to file and prosecute Lessee’s claim, if any, for a Net
Award on account of such Condemnation or such Casualty and to collect such Net
Award and apply the same to the curing of such Event of Default and any other
then existing Event of Default under this Lease and/or to the payment of any
amounts owed by Lessee to Lessor under this Lease, in such order, priority and
proportions as Lessor in its discretion shall deem proper.

 

25



--------------------------------------------------------------------------------

Section 11.06. Lessee Obligation in Event of Casualty. During all periods of
time following a Casualty, Lessee shall take reasonable steps to ensure that the
related Property is secure and does not pose any risk of harm to any adjoining
property and Persons (including owners or occupants of such adjoining property).

Section 11.07. Lessee Awards and Payments. Notwithstanding any provision
contained in this Article XI, Lessee shall be entitled to claim and receive any
award or payment from the condemning authority expressly granted for the taking
of any Lessee’s Personal Property or any other personal property owned by
Lessee, any insurance proceeds with respect to Lessee’s Personal Property or any
other personal property owned by Lessee, the interruption of its business and
moving expenses (subject, however, to the provisions of Section 6.03(a)(iv)
above), but only if such claim or award does not adversely affect or interfere
with the prosecution of Lessor’s claim for the Condemnation or Casualty, or
otherwise reduce the amount recoverable by Lessor for the Condemnation or
Casualty.

ARTICLE XII

DEFAULT, CONDITIONAL LIMITATIONS,

REMEDIES AND MEASURE OF DAMAGES

Section 12.01. Event of Default. Each of the following shall be an event of
default by Lessee under this Lease (each, an “Event of Default”):

(a) if any representation or warranty of Lessee set forth in this Lease is false
in any material respect when made, or if Lessee renders any statement or account
that is false in any material respect when made;

(b) if any Rental due under this Lease is not paid when due; provided, however,
in the event that Lessee pays Rental by wire transfer pursuant to Section 4.06
above, any delay in the payment of Rental as a result of a technical error in
the wiring and/or automated clearinghouse process shall not constitute an Event
of Default hereunder so long as the same is corrected within one (1) Business
Day of the date that Lessee receives notice thereof;

(c) if any other Monetary Obligation due under this Lease is not paid within
five (5) Business Days following written notice thereof;

(d) except as permitted by Section 8.06, if Lessee fails to pay, prior to
delinquency, any taxes, assessments or other charges the failure of which to pay
will result in the imposition of a lien against any of the Properties;

(e) if there is an Insolvency Event affecting Lessee;

(f) except as permitted by the provisions of Section 8.01, if Lessee vacates or
abandons any Property;

(g) if Lessee fails to observe or perform any of the other covenants, conditions
or obligations of Lessee in this Lease; provided, however, if any such failure
does not involve the payment of any Monetary Obligation, is not willful or
intentional, does not place any Property or any rights or property of Lessor in
immediate jeopardy, and is within the reasonable power of Lessee to promptly
cure, all as determined by Lessor in its

 

26



--------------------------------------------------------------------------------

reasonable discretion, then such failure shall not constitute an Event of
Default hereunder, unless otherwise expressly provided herein, unless and until
Lessor shall have given Lessee notice thereof and a period of thirty (30) days
shall have elapsed, during which period Lessee may correct or cure such failure,
upon failure of which an Event of Default shall be deemed to have occurred
hereunder without further notice or demand of any kind being required. If such
failure cannot reasonably be cured within such thirty (30)-day period, as
determined by Lessor in its reasonable discretion, and Lessee is diligently
pursuing a cure of such failure, then Lessee shall have a reasonable period to
cure such failure beyond such thirty (30)-day period, which shall in no event
exceed ninety (90) days after receiving notice of such failure from Lessor. If
Lessee shall fail to correct or cure such failure within such ninety (90)-day
period, an Event of Default shall be deemed to have occurred hereunder without
further notice or demand of any kind being required;

(h) if a final, nonappealable judgment is rendered by a court against Lessee
which has a Material Adverse Effect, or which does not have a Material Adverse
Effect but which is in the amount of $5,000,000 or more, and in either event is
not discharged or provision made for such discharge within ninety (90) days from
the date of entry thereof;

(i) if Lessee shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution;

(j) if the estate or interest of Lessee in any of the Properties shall be levied
upon or attached in any proceeding and such estate or interest is about to be
sold or transferred or such process shall not be vacated or discharged within
ninety (90) days after it is made; or

(k) if there is an “Event of Default” or other breach or default by Lessee under
any of the other Transaction Documents, any Other Agreement or any Other Lease
between Lessor and Lessee or their respective Affiliates, after the passage of
all applicable notice and cure or grace periods; provided, however, in the event
that this Lease has been the subject of a Securitization and any Other Agreement
or Other Lease has not been the subject of the same Securitization or any series
relating to such Securitization, an “Event of Default” under such Other
Agreement or Other Lease shall not constitute an Event of Default under this
Lease;

Section 12.02. Remedies. Upon the occurrence of an Event of Default, with or
without notice or demand, except as otherwise expressly provided herein or such
other notice as may be required by statute and cannot be waived by Lessee,
Lessor shall be entitled to exercise, at its option, concurrently, successively,
or in any combination, all remedies available at law or in equity, including,
without limitation, any one or more of the following:

(a) to terminate this Lease, whereupon Lessee’s right to possession of the
Properties shall cease and this Lease, except as to Lessee’s liability, shall be
terminated;

(b) to the extent not prohibited by applicable law, to (i) re-enter and take
possession of the Properties (or any part thereof), any or all personal property
or fixtures of Lessee upon the Properties and, to the extent permissible, all
permits and other rights or privileges of Lessee (subject, however, to the
rights of any secured parties having priority over Lessor) pertaining to the use
and operation of the Properties, and (ii) expel Lessee and those claiming under
or through Lessee, without being deemed guilty in any manner of trespass or
becoming liable for any loss or damage resulting therefrom, without

 

27



--------------------------------------------------------------------------------

resort to legal or judicial process, procedure or action. No notice from Lessor
hereunder or under a forcible entry and detainer statute or similar law shall
constitute an election by Lessor to terminate this Lease unless such notice
specifically so states. If Lessee shall, after default, voluntarily give up
possession of the Properties to Lessor, deliver to Lessor or its agents the keys
to the Properties, or both, such actions shall be deemed to be in compliance
with Lessor’s rights and the acceptance thereof by Lessor or its agents shall
not be deemed to constitute a termination of the Lease. Lessor reserves the
right following any re-entry and/or reletting to exercise its right to terminate
this Lease by giving Lessee written notice thereof, in which event this Lease
will terminate;

(c) to bring an action against Lessee for any damages sustained by Lessor or any
equitable relief available to Lessor and to the extent not prohibited by
applicable law, to seize all tangible personal property or fixtures upon the
Properties which Lessee owns or in which it has an interest (subject, however,
to the rights of any secured parties having priority over Lessor), in which
Lessor shall have a landlord’s lien and/or security interest, and to dispose
thereof in accordance with the laws prevailing at the time and place of such
seizure or to remove all or any portion of such property and cause the same to
be stored in a public warehouse or elsewhere at Lessee’s sole expense, without
becoming liable for any loss or damage resulting therefrom and without resorting
to legal or judicial process, procedure or action;

(d) to relet the Properties or any part thereof for such term or terms
(including a term which extends beyond the original Lease Term), at such rentals
and upon such other terms as Lessor, in its sole discretion, may determine, with
all proceeds received from such reletting being applied to the Rental and other
Monetary Obligations due from Lessee in such order as Lessor may, in it sole
discretion, determine, which other Monetary Obligations include, without
limitation, all repossession costs, brokerage commissions, attorneys’ fees and
expenses, alteration, remodeling and repair costs and expenses of preparing for
such reletting. Except to the extent required by applicable Law, Lessor shall
have no obligation to relet the Properties or any part thereof and shall in no
event be liable for refusal or failure to relet the Properties or any part
thereof, or, in the event of any such reletting, for refusal or failure to
collect any rent due upon such reletting, and no such refusal or failure shall
operate to relieve Lessee of any liability under this Lease or otherwise to
affect any such liability. Lessor reserves the right following any re-entry
and/or reletting to exercise its right to terminate this Lease by giving Lessee
written notice thereof, in which event this Lease will terminate as specified in
said notice;

(e) to recover from Lessee all Costs paid or incurred by Lessor as a result of
such breach, regardless of whether or not legal proceedings are actually
commenced;

(f) to immediately or at any time thereafter, and with or without notice, at
Lessor’s sole option but without any obligation to do so, correct such breach or
default and charge Lessee all Costs incurred by Lessor therein. Any sum or sums
so paid by Lessor, together with interest at the Default Rate, shall be deemed
to be Additional Rental hereunder and shall be immediately due from Lessee to
Lessor. Any such acts by Lessor in correcting Lessee’s breaches or defaults
hereunder shall not be deemed to cure said breaches or defaults or constitute
any waiver of Lessor’s right to exercise any or all remedies set forth herein;

(g) to immediately or at any time thereafter, and with or without notice, except
as required herein, set off any money of Lessee held by Lessor under this Lease
or any other Transaction Document or any Other Agreement against any sum owing
by Lessee hereunder;

 

28



--------------------------------------------------------------------------------

(h) Without limiting the generality of the foregoing or limiting in any way the
rights of Lessor under this Lease or otherwise under applicable Laws, at any
time after the occurrence, and during the continuance, of an Event of Default,
Lessor shall be entitled to apply for and have a receiver appointed under
applicable Law by a court of competent jurisdiction (by ex parte motion for
appointment without notice) in any action taken by Lessor to enforce its rights
and remedies hereunder in order to protect and preserve Lessor’s interest under
this Lease or in the Properties and any personal property or fixtures of Lessee,
and in connection therewith, LESSEE HEREBY IRREVOCABLY CONSENTS TO AND WAIVES
ANY RIGHT TO OBJECT TO OR OTHERWISE CONTEST THE APPOINTMENT OF A RECEIVER AFTER
THE OCCURRENCE, AND DURING THE CONTINUANCE, OF AN EVENT OF DEFAULT; and/or

(i) to seek any equitable relief available to Lessor, including, without
limitation, the right of specific performance.

Section 12.03. Cumulative Remedies. All powers and remedies given by
Section 12.02 to Lessor, subject to applicable Law, shall be cumulative and not
exclusive of one another or of any other right or remedy or of any other powers
and remedies available to Lessor under this Lease, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements of Lessee contained in this Lease, and no delay or omission of Lessor
to exercise any right or power accruing upon the occurrence of any Event of
Default shall impair any other or subsequent Event of Default or impair any
rights or remedies consequent thereto. Every power and remedy given by this
Section or by Law to Lessor may be exercised from time to time, and as often as
may be deemed expedient, by Lessor, subject at all times to Lessor’s right in
its sole judgment to discontinue any work commenced by Lessor or change any
course of action undertaken by Lessor.

Section 12.04. Lessee Waiver. Lessee hereby expressly waives, for itself and all
Persons claiming by, through and under Lessee, including creditors of all kinds,
(a) any right and privilege which Lessee has under any present or future Legal
Requirements to redeem the Properties or to have a continuance of this Lease for
the Lease Term after termination of Lessee’s right of occupancy by order or
judgment of any court or by any legal process or writ, or under the terms of
this Lease; (b) the benefits of any present or future Legal Requirement that
exempts property from liability for debt or for distress for rent; (c) any
present or future Legal Requirement relating to notice or delay in levy of
execution in case of eviction of a tenant for nonpayment of rent; and (d) any
benefits and lien rights which may arise pursuant to any present or future Legal
Requirement.

Section 12.05. Lessor’s Duty to Mitigate Damages. Without in any way diminishing
or impairing Lessor’s remedies hereunder, Lessor hereby agrees to use
commercially reasonable efforts to relet any terminated Property after the
occurrence of an Event of Default and thereby mitigate the loss or damage which
Lessee shall incur hereunder prior to any such termination of this Lease
(whether in its entirety or as to any Property); provided, however, that
Lessor’s obligation to so mitigate shall be satisfied in full and deemed
reasonable if Lessor undertakes to lease any Property to another lessee
(“Replacement Lessee”) in accordance with the following criteria: (a) Lessor
shall not be obligated to lease any Property to a Replacement Lessee under terms
or conditions that are unacceptable to Lessor under Lessor’s then-current
leasing policies for comparable space in the same market area as the applicable
Property, if any; (b) Lessor shall

 

29



--------------------------------------------------------------------------------

not be obligated to enter into a lease with any proposed Replacement Lessee
which does not have, in Lessor’s reasonable opinion, sufficient financial
resources or operating experience to operate any such Property; and (c) Lessor
shall not be required to expend any amount of money to alter, remodel or
otherwise make any Property suitable for use by a proposed Replacement Lessee
unless (i) Lessee pays any such sum to Lessor in advance of Lessor’s execution
of a substitute lease with such Replacement Lessee (which payment shall not be
in lieu of Rental or any damages or other sums to which Lessor may be entitled
as a result of an Event of Default under this Lease); and (ii) Lessor, in
Lessor’s sole discretion, determines that any such expenditure is financially
justified in connection with entering into any such substitute lease.

Section 12.06. Forbearance Pending Substitution. Notwithstanding any provision
of this Article XII to the contrary, if any Event of Default arises as a result
of a default occurring at a single Property and if Lessee promptly proposes to
exercise its substitution rights under Section 14.04 in order to replace such
Property, then Lessor shall delay the exercise of its remedies under this
Section 12 for a reasonable time not to exceed one hundred twenty (120) days in
order to allow such substitution to occur in cure of such default.

ARTICLE XIII

MORTGAGE, SUBORDINATION AND ATTORNMENT

Section 13.01. No Liens. Lessor’s interest in this Lease and/or the Properties
shall not be subordinate to any liens or encumbrances placed upon the Properties
by or resulting from any act of Lessee, and nothing herein contained shall be
construed to require such subordination by Lessor. NOTICE IS HEREBY GIVEN THAT
LESSEE IS NOT AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN, MORTGAGE, DEED
OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST OR ENCUMBRANCE OF ANY KIND UPON
ALL OR ANY PART OF THE PROPERTIES, AND ANY SUCH PURPORTED TRANSACTION SHALL BE
VOID.

Section 13.02. Subordination. Subject to the provisions of this Section 13.02,
this Lease at all times shall automatically be subordinate to the lien of any
and all Mortgages now or hereafter placed upon any of the Properties by Lessor,
and Lessee covenants and agrees to execute and deliver, upon demand, such
further instruments subordinating this Lease to the lien of any or all such
Mortgages as shall be reasonably requested by Lessor, or any present or proposed
Mortgagees; provided, however, that the foregoing subordination provision shall
not be effective with respect to any Mortgages that do not contain
non-disturbance language and an acknowledgement by said Mortgagee (on its own
behalf and on behalf of any purchaser at foreclosure) to the effect that,
notwithstanding the existence of such Mortgage or the foreclosure or other
exercise of rights under any such Mortgage, Lessee’s possession and occupancy of
the Properties and its leasehold estate shall not be disturbed or interfered
with nor shall Lessee’s rights and obligations under this Lease (including
without limitation, Lessee’s rights to use insurance and condemnation proceeds
to repair and rebuild the Properties as contemplated hereby) be altered or
adversely affected thereby so long as no Event of Default shall have occurred
and be continuing.

Section 13.03. Election To Declare Lease Superior. If any mortgagee, receiver or
other secured party elects to have this Lease and the interest of Lessee
hereunder, be superior to any Mortgage and evidences such election by notice
given to Lessee, then this Lease and the interest of Lessee hereunder shall be
deemed superior to any such Mortgage, whether this Lease was executed before or
after such Mortgage and in that event such mortgagee, receiver or other secured
party shall have the same rights with respect to this Lease as if it had been
executed and delivered prior to the execution and delivery of such Mortgage and
had been assigned to such mortgagee, receiver or other secured party.

 

30



--------------------------------------------------------------------------------

Section 13.04. Attornment. In the event any purchaser or assignee of any Lender
at a foreclosure sale acquires title to any of the Properties, or in the event
that any Lender or any purchaser or assignee otherwise succeeds to the rights of
Lessor as landlord under this Lease, Lessee shall attorn to Lender or such
purchaser or assignee, as the case may be (a “Successor Lessor”), and recognize
the Successor Lessor as lessor under this Lease, and, subject to the provisions
of this Article XIII, this Lease shall continue in full force and effect as a
direct lease between the Successor Lessor and Lessee, provided that the
Successor Lessor shall only be liable for any obligations of Lessor under this
Lease which accrue after the date that such Successor Lessor acquires title. The
foregoing provision shall be self-operative and effective without the execution
of any further instruments.

Section 13.05. Execution of Additional Documents. Although the provisions in
this Article XIII shall be self-operative and no future instrument of
subordination shall be required, upon request by Lessor or Lessee, each other
party shall execute and deliver whatever instruments may be reasonably required
for such purposes.

Section 13.06. Notice to Lender. Lessee shall give written notice to any Lender
of which Lessee has been notified in writing of any breach or default by Lessor
of any of its obligations under this Lease and give such Lender at least sixty
(60) days beyond any notice period to which Lessor might be entitled to cure
such default before Lessee may exercise any remedy with respect thereto.

ARTICLE XIV

ASSIGNMENT

Section 14.01. Assignment by Lessor. As a material inducement to Lessor’s
willingness to enter into the transactions contemplated by this Lease (the
“Transaction”) and the other Transaction Documents, Lessee hereby agrees that
Lessor may, from time to time and at any time and without the consent of Lessee,
engage in all or any combination of the following, or enter into agreements in
connection with any of the following or in accordance with requirements that may
be imposed by applicable securities, tax or other Laws: (a) the sale,
assignment, grant, conveyance, transfer, financing, re-financing, purchase or
re-acquisition of all, less than all or any portion of the Properties, this
Lease or any other Transaction Document, Lessor’s right, title and interest in
this Lease or any other Transaction Document, the servicing rights with respect
to any of the foregoing, or participations in any of the foregoing; or (b) a
Securitization and related transactions. Without in any way limiting the
foregoing, the parties acknowledge and agree that Lessor, in its sole
discretion, may assign this Lease or any interest herein to another Person
(including without limitation, a taxable REIT subsidiary) in order to maintain
Lessor’s or any of its Affiliates’ status as a REIT. In the event of any such
sale or assignment other than a security assignment, Lessee shall attorn to such
purchaser or assignee (so long as Lessor and such purchaser or assignee notify
Lessee in writing of such transfer and such purchaser or assignee expressly
assumes in writing the obligations of Lessor hereunder from and after the date
of such assignment). At the request of Lessor, Lessee will execute such
documents confirming the sale, assignment or other transfer and such other
agreements as Lessor may reasonably request, provided that the same do not
increase the liabilities and obligations, or decrease the rights and
entitlements, of Lessee hereunder. Lessor shall be relieved, from and after the
date of such transfer or conveyance, of liability for the performance of any
obligation of Lessor contained

 

31



--------------------------------------------------------------------------------

herein, except for obligations or liabilities accrued prior to such assignment
or sale. Lessor shall reimburse the reasonable third party out-of-pocket costs
and expenses incurred by Lessee in connection with this Section 14.01 to the
extent that such costs and expenses are in excess of the costs and expenses
Lessee may incur in connection with the performance of its obligations under
this Lease.

Section 14.02. No Assignment by Lessee.

(a) Lessee acknowledges that Lessor has relied both on the business experience
and creditworthiness of Lessee and upon the particular purposes for which Lessee
intends to use the Properties in entering into this Lease. Subject to the
provisions of Section 14.02(b) below, Lessee shall not assign, transfer, convey,
pledge or mortgage this Lease or any interest herein, or any interest in Lessee,
whether by operation of law or otherwise, without the prior written consent of
Lessor; provided, however, that so long as O’Charley’s Inc. (or any successor
thereto) is a U.S. Publicly Traded Entity, any transfer of any outstanding
equity interest of Lessee shall not constitute an assignment, transfer,
conveyance, pledge or mortgage of this Lease or any interest herein or any
interest in Lessee, by operation of law or otherwise. At the time of any
assignment of this Lease which is approved by Lessor, the assignee shall assume
all of the obligations of Lessee under this Lease pursuant to a written
assumption agreement in form and substance reasonably acceptable to Lessor. Such
assignment of the Properties pursuant to this Section 14.02 shall not relieve
Lessee of its obligations respecting this Lease unless otherwise agreed to by
Lessor. Any assignment, transfer, conveyance, pledge or mortgage in violation of
this Section 14.02 shall be voidable at the sole option of Lessor. Any consent
to an assignment given by Lessor hereunder shall not be deemed a consent to any
subsequent assignment.

(b) Notwithstanding anything to the contrary contained in this Section 14.02 and
provided that no Event of Default has occurred and is continuing and provided
further that any assignee agrees to assume all of Lessee’s obligations under
this Lease, Lessee shall have the right to assign or otherwise transfer all, but
not less than all, of its interest in, to and under this Lease without Lessor’s
consent to (i) an Affiliate of Lessee, (ii) any entity which purchases or
otherwise acquires all or substantially all of the assets or equity interest of
Lessee in a bona fide sale for fair market value, or (iii) a Qualified Operator.
A “Qualified Operator” shall mean a Person who, following the consummation of
the assignment contemplated herein, (A) operates a minimum of three hundred
(300) restaurants, two hundred (200) of which consist of a common regional or
national restaurant brand, (B) has a CFCCR (defined below) of at least 1.75,
(C) generates EBITDA (defined below) of at least $30,000,000 during a trailing
twelve (12) month period, (D) has a Lease Adjusted Leverage (defined below) of
no more than 4.50; and (E) has a tangible net worth as determined in accordance
with GAAP in excess of $150,000,000 (each, a “Permitted Transfer”); provided,
however, that Lessee may satisfy the foregoing conditions of a Qualified
Operator by providing, or causing to be provided, a guaranty agreement, in form
and substance reasonably acceptable to and approved by Lessor, in writing, which
guaranty shall be from an entity that meets the requirements of (A), (B), (C),
(D) and (E) set forth in this Section 14.02(b). In the event that Lessee effects
a Permitted Transfer pursuant to clause (iii), Lessee shall be released from any
liability arising under this Lease from and after the date of such assignment.
In the event that Lessee effects a Permitted Transfer pursuant to clauses (i) or
(ii), Lessee shall not be released from liability under this Lease.

 

32



--------------------------------------------------------------------------------

For purposes hereof:

“CFCCR” means with respect to the twelve month period of time immediately
preceding the date of determination, the ratio calculated for such period of
time, each as determined in accordance with GAAP, of (1) the sum of Net Income
(excluding non-cash income), Depreciation and Amortization, Interest Expense,
Operating Lease Expense and non-cash expenses to (2) the sum of Operating Lease
Expense, scheduled principal payments of long term Debt, scheduled maturities of
all Capital Leases, dividends and Interest Expense (excluding non-cash interest
expense and amortization of non-cash financing expenses). For purposes of
calculating the CFCCR, the following terms shall be defined as set forth below:

“Capital Lease” shall mean all leases of any property, whether real, personal or
mixed, by a Person, which leases would, in conformity with GAAP, be required to
be accounted for as a capital lease on the balance sheet of such Person. The
term “Capital Lease” shall not include any operating lease.

“Debt” shall mean with respect to a Person, and for the period of determination
(i) indebtedness for borrowed money, (ii) subject to the limitation set forth in
sub-item (iv) below, obligations evidenced by bonds, indentures, notes or
similar instruments, (iii) obligations under leases which should be, in
accordance with GAAP, recorded as Capital Leases, and (iv) obligations under
direct or indirect guarantees in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (i) through (iv) above, except for guaranty obligations
of such Person, which, in conformity with GAAP, are not included on the balance
sheet of such Person.

“Depreciation and Amortization” shall mean the depreciation and amortization
accruing during any period of determination with respect to a Person, as
determined in accordance with GAAP.

“Interest Expense” shall mean for any period of determination, the sum of all
interest accrued or which should be accrued in respect of all Debt of a Person,
as determined in accordance with GAAP.

“Net Income” shall mean with respect to the period of determination, the net
income or net loss of a Person. In determining the amount of Net Income,
(i) adjustments shall be made for nonrecurring gains and losses or non-cash
items allocable to the period of determination, (ii) deductions shall be made
for, among other things, Depreciation and Amortization, Interest Expense,
Operating Lease Expense, and (iii) no deductions shall be made for income taxes
or charges equivalent to income taxes allocable to the period of determination,
as determined in accordance with GAAP.

“Operating Lease Expense” shall mean the sum of all payments and expenses
incurred by a Person under any operating leases during the period of
determination, as determined in accordance with GAAP.

 

33



--------------------------------------------------------------------------------

“EBITDA” means for the twelve (12) month period ending on the date of
determination, the sum of a Person’s net income (loss) for such period plus, in
each case to the extent previously deducted in calculating net income (loss):
(1) income taxes, (2) principal and interest payments on all of its debt
obligations (including any borrowings under short term credit facilities),
(3) all non-cash charges including depreciation and amortization, and
(4) Non-Recurring Items (defined below).

“EBITDAR” means the sum of a Person’s EBITDA and its total land and building
rent for the twelve (12) month period ending on the date of determination.

“Lease Adjusted Leverage” means with respect to a Person, as of any applicable
date, the sum of (1) eight (8) times such Person’s total land and building rent
for the twelve (12) month period ending on the date of determination, and
(2) the total current balance of such Person’s total debt obligations (including
any borrowings under short term credit facilities) on such date, divided by
EBITDAR.

“Non-Recurring Items” shall mean with respect to a Person, items of the sum
(whether positive or negative) of revenue minus expenses that, in the judgment
of Lessor, are unusual in nature, occur infrequently and are not representative
of the ongoing or future earnings or expenses of such Person.

(c) In connection with an assignment by Lessee pursuant to this Section 14.02,
Lessee shall have provided to Lessor, immediately prior to the effective date of
such assignment, an officer’s certificate executed by an officer of the assignee
certifying the covenant provided in Section 5.10 of this Lease, based upon a
list of parties identified by Lessor as holding a ten percent (10%) interest or
more in Lessor. Lessor shall provide the written list described in the preceding
sentence within five (5) Business Days of written request therefor by Lessee
and, in the absence of timely provision of such list, such officer’s certificate
shall be based on the latest written list delivered by Lessor to Lessee.

Section 14.03. Subletting. So long as no Event of Default has occurred and is
continuing, Lessee may sublet any or all of the Properties provided that
(a) Lessee provides written notice thereof to Lessor (accompanied by a copy of
the related sublease) at least ten (10) days prior to the date of the related
sublease; (b) the related sublease is subject and subordinate to this Lease,
does not contain any terms inconsistent with this Lease, and terminates upon the
expiration or sooner termination of this Lease (including renewals); (c) Lessee
at all times remains liable hereunder irrespective of any such sublease; and
(d) any sublet Property may be used as a Permitted Facility or any other retail
use so long as the use thereof is otherwise consistent with the terms of this
Lease, does not violate any applicable zoning codes, and will not be used for
any of the purposes set forth on Schedule 8.02 even if such uses are otherwise
permitted under the applicable zoning codes.

Section 14.04. Substitution. Subject to the provisions of this Section 14.04,
Lessee shall have the right to substitute like-kind assets for the Properties;
provided, however, that (x) Lessee shall not have any such substitution right if
the substitution of any Property would cause Lessor to recognize income or gain
from a “prohibited transaction” as defined under Section 857(b)(6) of the Code
or such substituted like-kind asset is not “real property” under Section 856 of
the Code; (y) not more than three (3) of the Properties over the Lease Term
shall be substituted; and (z) Lessor has the right to approve or disapprove any
proposed substitution;

 

34



--------------------------------------------------------------------------------

provided, however, if Lessor disapproves any substitution proposed by Lessee
that otherwise meets the criteria and conditions set forth in this
Section 14.04, then, within thirty (30) days of receipt of Lessor’s disapproval
of the proposed substitution, Lessee has the right, upon written notice to
Lessor, to elect to terminate this Lease with respect to such Property,
whereupon, (1) Lessee shall have no further obligations hereunder with respect
to such Property, expressly excluding, however, Lessee’s obligations to the
Indemnified Parties under any indemnification provisions of this Lease with
respect to such Property and Lessee’s obligations to pay Rental and all other
Monetary Obligations (whether payable to Lessor or a third party) accruing under
this Lease with respect to such Property prior to the date of termination, which
obligations shall survive termination; and (2) the Base Annual Rental shall be
reduced by an amount equal to the Lease Rate multiplied by the lesser of (i) the
appraised value of such Property as of the date of its acquisition by
                    , or (ii) the appraised value of such Property performed in
accordance with the appraisal requirements set forth in Section 14.04(a)(iii)
below.

If Lessee elects to conduct a substitution such that another unencumbered
property location or locations (each, a “Substitute Property”) is substituted
for a Property being released (each, a “Replaced Property”):

(a) The substitution shall comply with the following:

(i) the Substitute Property (A) shall be a Permitted Facility, in good condition
and repair, ordinary wear and tear excepted; and (B) shall be made subject to
this Lease with no decline in Base Annual Rental or any other Rental due
hereunder.

(ii) Lessor shall have received at least thirty-five (35) days’ prior written
notice requesting the substitution and identifying the Substitute Property and
Replaced Property.

(iii) Lessor shall have received a current appraisal performed by an MAI
Appraiser (in form and substance satisfactory in all respects to Lessor) of the
Substitute Property prepared within one hundred eighty (180) days prior to the
release and substitution date (the “Substitution Date”) showing an appraised
value equal to or greater than the appraised value of the Replaced Property.

(iv) If any loan with a mortgagee of Lessor (“Mortgagee”) is part of a
Securitization, Lessor shall have received confirmation in writing from the
rating agencies to the effect that such release and substitution will not result
in a withdrawal, qualification or downgrade of the respective ratings in effect
immediately prior to such release and substitution for the securities issued in
connection with the Securitization that are then outstanding. Lessor shall use
commercially reasonable efforts to obtain the confirmation required by this
clause (iv).

(v) Lessor has received evidence that the store-level profitability as set-forth
in the operating statements of the Substitute Property is, or is reasonably
expected to be, equal to or greater than the store-level profitability of the
Replaced Property as set forth in the operating statements for the immediately
preceding twelve (12) month period or, if applicable, the pro forma operating
statement delivered pursuant to Section 14.04(a)(xi) below.

 

35



--------------------------------------------------------------------------------

(vi) Except as described in Section 12.05, no Event of Default shall have
occurred and be continuing and Lessee shall be in compliance in all material
respects with all terms and conditions set forth in this Lease on Lessee’s part
to be observed or performed. Lessor shall have received a certificate from
Lessee confirming the foregoing, stating that the representations and warranties
of Lessee contained in this Lease are true and correct in all material respects
on and as of the Substitution Date (or if untrue, providing details regarding
the same), with respect to Lessee, the Properties and the Substitute Property
and containing any other representations and warranties with respect to Lessee,
the Properties, the Substitute Property as Lessor, Mortgagee and the rating
agencies (if a Securitization has occurred), may reasonably require, such
certificate to be in form and substance reasonably satisfactory to Lessor,
Mortgagee or the rating agencies, as applicable; provided, however, Lessor,
Mortgagee or the rating agencies, as applicable, may object to any exceptions as
to the representations and warranties set forth in Lessee’s certificate; and
provided, further, that Lessor shall provide the necessary disclosures in order
to enable Lessee to make the representation contained in Section 5.10.

(vii) Lessor and Mortgagee shall have received preliminary title reports and
irrevocable commitments to insure title by means of an ALTA extended coverage
owner’s policy and lender’s policy of title insurance, as applicable (or their
equivalent in the event such forms are not issued in the jurisdiction where the
Substitute Property is located) for the Substitute Property issued by a title
company selected by Lessor and committing to insure Lessor’s good and marketable
title in the Substitute Property and Mortgagee’s lien encumbering the Substitute
Property, subject only to permitted exceptions reasonably acceptable to Lessor
and Mortgagee and containing such coverage and endorsements as Lessor and
Mortgagee may reasonably require.

(viii) Lessor shall have received a current ALTA survey of the Substitute
Property, the form of which shall be reasonably acceptable to Lessor and
Mortgagee, and their respective successors and assigns, and sufficient to cause
the standard survey exceptions set forth in the title policies referenced above
to be deleted.

(ix) Lessor shall have inspected and approved the Substitute Property utilizing
Lessor’s site inspection and underwriting approval criteria, including without
limitation, completion of such environmental due diligence of the Substitute
Property as Lessor deems necessary or advisable in its reasonable discretion,
including but not limited to, receiving such environmental reports and/or an
environmental insurance policy with respect to the Substitute Property, which in
form and substance are acceptable to Lessor in its reasonable discretion. In
connection with the foregoing, Lessor, in its reasonable discretion, shall have
approved the condition of the Substitute Property, including without limitation,
the environmental condition of the Property.

(x) Lessee shall have paid for all of Lessor’s reasonable Costs incurred with
respect to such proposed substitution, including, without limitation, Lessor’s
third party inspection costs and expenses with respect to the Substitute
Property. Lessee shall be solely responsible for the payment of all Costs
resulting from such proposed substitution, regardless of whether such
substitution is consummated,

 

36



--------------------------------------------------------------------------------

including, without limitation, the cost of title insurance and endorsements for
Lessor, survey charges, stamp taxes, mortgage taxes, transfer fees, escrow and
recoding fees, the cost of environmental due diligence undertaken pursuant to
this Section 14.04, including, without limitation, the cost of environmental
insurance, the cost of legal opinions, the cost of the appraisal required by
this Section 14.04, income and transfer taxes imposed on Lessor as a result of
such substitution and the reasonable attorneys’ fees and expenses of counsel to
Lessee and Lessor. Lessee shall have paid all reasonable costs and expenses of
Mortgagee and the rating agencies incurred in connection with the substitution.

(xi) Lessor shall have received annual operating statements, in substantially
the same form as provided with respect to the Properties, for the Substitute
Property for the most current completed fiscal year and a current operating
statement for the Replaced Property, each certified by Lessee to Lessor as being
true and correct in all material respects and a certificate from Lessee
certifying that, to Lessee’s knowledge, there has been no material adverse
change in the financial condition of the Substitute Property since the date of
such operating statements. Notwithstanding the foregoing, in the event that the
Substitute Property has recently opened for business at the time of substitution
so that a current operating statement is not available, Lessee shall deliver a
pro forma operating statement reasonably acceptable to Lessor for such
Substitute Property.

(xii) Lessee shall have delivered to Lessor an estoppel certificate in
accordance with Section 9.05 of this Lease.

(xiii) Mortgagee shall have received from Lessee subordination agreements
substantially in compliance with the provisions of Section 13.02 hereof (or such
other form approved by Mortgagee, which approval shall not be unreasonably
withheld so long as such form complies with Section 13.02) with respect to this
Lease.

(xiv) Lessor shall have received a title policy endorsement or a letter from the
appropriate taxing authority stating that the Substitute Property constitutes a
separate tax lot.

(xv) Lessor shall have received a property condition report with respect to the
Substitute Property stating that the Substitute Property and its use comply in
all material respects with all applicable Legal Requirements (including, without
limitation, zoning, subdivision and building laws) and that the Substitute
Property is in good condition and repair and free of damage or waste.

(xvi) Lessor shall have received such other approvals, opinions, documents and
information in connection with the substitution as reasonably requested by the
rating agencies if the loan with Mortgagee is part of a Securitization, or as
otherwise reasonably requested by Lessor, any Mortgagee or Lender.

(xvii) Lessee shall deliver, or cause to be delivered, with respect to Lessee
and the Substitute Property, such legal opinions as Lessor may reasonably
require in form and substance reasonably acceptable to Lessor, limited however,
to Lessee and the Substitute Property (but also addressing such matters unique
to

 

37



--------------------------------------------------------------------------------

the Substitute Property as may be reasonably required by Lessor). If any loan
made by Mortgagee relating to the Replaced Property is part of a Securitization,
such opinions shall include, without limitation, an opinion of counsel to the
rating agencies which have issued ratings in connection with such Securitization
that the substitution does not constitute a “significant modification” of such
loan under Section 1001 of the Code, otherwise cause a tax to be imposed on a
“prohibited transaction” by any REMIC Trust, or cause any material adverse
federal income tax consequences.

(xviii) Lessee shall have executed such documents as may be reasonably required
by Lessor as a result of such substitution, including amendments to this Lease
and any memorandum of this Lease (the “Substitute Documents”), all of which
documents shall be in form and substance reasonably satisfactory to Lessor.

(xix) Lessee shall deliver an officer’s certificate certifying that the
requirements set forth in this Section 14.04 have been satisfied.

Upon satisfaction of the foregoing conditions set forth in Section 14.04(a),
(i) the Substitute Property shall be deemed substituted for the Replaced
Property; (ii) the Substitute Property shall be referred to herein as a
“Property” and included within the definition of “Properties”; (iii) the
Substitute Documents shall be dated as of the date of the substitution; and
(iv) the Released Property shall be released from this Lease and Lessor shall
convey the Replaced Property to Lessee or a designee of Lessee “as is” by
special warranty deed, subject to the Permitted Encumbrances (excluding any
mortgage corresponding to the Replaced Property and any other consensual liens
granted by Lessor, except for those granted by Lessor at the request of Lessee),
and without representation or warranty except for those contained in such
special warranty deed.

ARTICLE XV

NOTICES

Section 15.01. Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Lease shall be in writing and given by any one of the
following: (a) hand delivery; (b) express overnight delivery service;
(c) certified or registered mail, return receipt requested; or (d) facsimile
transmission, and shall be deemed to have been delivered upon (i) receipt, if
hand delivered; (ii) the next Business Day, if delivered by a reputable express
overnight delivery service; (iii) the third Business Day following the day of
deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested; or (iv) transmission, if
delivered by facsimile transmission; provided, however, that any notice sent by
facsimile transmission shall not be effective unless such notice is
contemporaneously sent by reputable express overnight delivery service. Notices
shall be provided to the parties and addresses (or electronic mail addresses)
specified below:

 

If to Lessee:   

O’Charley’s Inc.

3038 Sidco Drive

Nashville, TN 37204

Attn: Legal

Facsimile: (615) 782-5032

Email: realestate@ocharleys.com

 

38



--------------------------------------------------------------------------------

With a copy to:   

Bass, Berry & Sims PLC

150 Third Avenue South, Suite 2800

Nashville, TN 37201

Attn: D. Mark Sheets

Facsimile: (615) 742-2758

Email: msheets@bassberry.com

If to Lessor:                                                   
                       

Attn:

Facsimile:

Email:

With a copy to:

                                                                          

Attention:

Facsimile:

Email:

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.

ARTICLE XVI

Section 16.01. Intentionally Deleted.

ARTICLE XVII

MISCELLANEOUS

Section 17.01. Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, acts of God, enemy or hostile governmental action, civil commotion,
fire or other casualty beyond the control of the party obligated to perform
(each, a “Force Majeure Event”) shall excuse the performance by such party for a
period equal to any such prevention, delay or stoppage, expressly excluding,
however, the obligations imposed upon Lessee with respect to Rental and other
Monetary Obligations to be paid hereunder.

Section 17.02. No Merger. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
any of the Properties by reason of the fact that the same person, corporation,
firm or other entity may acquire or hold or own, directly or indirectly,
(a) this Lease or the leasehold estate created by this Lease or any interest in
this Lease or in such leasehold estate, and (b) the fee estate or ownership of
any of the Properties or any interest in such fee estate or ownership. No such
merger shall occur unless and until all persons, corporations, firms and other
entities having any interest in (i) this Lease or

 

39



--------------------------------------------------------------------------------

the leasehold estate created by this Lease, and (ii) the fee estate in or
ownership of the Properties or any part thereof sought to be merged shall join
in a written instrument effecting such merger and shall duly record the same.

Section 17.03. Interpretation. Lessor and Lessee acknowledge and warrant to each
other that each has been represented by independent counsel and has executed
this Lease after being fully advised by said counsel as to its effect and
significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party. Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant.

Section 17.04. Characterization. The following expressions of intent,
representations, warranties, covenants, agreements, stipulations and waivers are
a material inducement to Lessor entering into this Lease:

(a) Lessor and Lessee intend that (i) this Lease constitutes an unseverable,
unitary and single lease of all, but not less than all, of the Properties, and,
if at any time this Lease covers other real property in addition to the
Properties, neither this Lease, nor Lessee’s obligations or rights hereunder may
be allocated or otherwise divided among such properties by Lessee; (ii) this
Lease is a “true lease,” is not a financing lease, capital lease, mortgage,
equitable mortgage, deed of trust, trust agreement, security agreement or other
financing or trust arrangement, and the economic realities of this Lease are
those of a true lease; and (iii) the business relationship created by this Lease
and any related documents is solely that of a long-term commercial lease between
Lessor and Lessee, the Lease has been entered into by both parties in reliance
upon the economic and legal bargains contained herein, and none of the
agreements contained herein is intended, nor shall the same be deemed or
construed, to create a partnership (de facto or de jure) between Lessor and
Lessee, to make them joint venturers, to make Lessee an agent, legal
representative, partner, subsidiary or employee of Lessor, nor to make Lessor in
any way responsible for the debts, obligations or losses of Lessee.

(b) Lessor and Lessee covenant and agree that: (i) except as may otherwise be
required as a result of changes in GAAP subsequent to the Effective Date, each
will treat this Lease as an operating lease pursuant to Statement of Financial
Accounting Standards No. 13, as amended, and as a true lease for state law
reporting purposes and for federal income tax purposes; (ii) each party will
not, nor will it permit any Affiliate to, at any time, take any action or fail
to take any action with respect to the preparation or filing of any statement or
disclosure to Governmental Authority, including without limitation, any income
tax return (including an amended income tax return), to the extent that such
action or such failure to take action would be inconsistent with the intention
of the parties expressed in this Section 17.04; (iii) with respect to the
Properties, the Lease Term (including any Extension Term) is less than eighty
percent (80%) of the estimated remaining economic life of the Properties; and
(iv) the Base Annual Rental is the fair market value for the use of the
Properties and was agreed to by Lessor and Lessee on that basis, and the
execution and delivery of, and the performance by Lessee of its obligations
under, this Lease do not constitute a transfer of all or any part of the
Properties.

(c) Lessee waives any claim or defense based upon the characterization of this
Lease as anything other than a true lease and as a master lease of all of the

 

40



--------------------------------------------------------------------------------

Properties. Lessee stipulates and agrees (i) not to challenge the validity,
enforceability or characterization of the lease of the Properties as a true
lease and/or as a single, unitary, unseverable instrument pertaining to the
lease of all, but not less than all, of the Properties; and (ii) not to assert
or take or omit to take any action inconsistent with the agreements and
understandings set forth in this Section 17.04.

Section 17.05. Disclosure. The parties agree that, notwithstanding any provision
contained in this Lease, any party (and each employee, representative or other
agent of any party) may disclose to any and all persons, without limitation of
any kind, any matter required under the Securities Act or the Exchange Act.

Section 17.06. Bankruptcy. As a material inducement to Lessor executing this
Lease, Lessee acknowledges and agrees that Lessor is relying upon (a) the
financial condition and specific operating experience of Lessee and Lessee’s
obligation to use the Properties as Permitted Facilities; (b) Lessee’s timely
performance of all of its obligations under this Lease notwithstanding the entry
of an order for relief under the Bankruptcy Code for Lessee; and (c) all
defaults under this Lease being cured promptly and this Lease being assumed
within sixty (60) days of any order for relief entered under the Bankruptcy Code
for Lessee, or this Lease being rejected within such sixty (60)-day period and
the Properties surrendered to Lessor. Accordingly, in consideration of the
mutual covenants contained in this Lease and for other good and valuable
consideration, Lessee hereby agrees that: (i) all obligations that accrue under
this Lease (including the obligation to pay Rentals), from and after an
Insolvency Event shall be timely performed exactly as provided in this Lease and
any failure to so perform shall be harmful and prejudicial to Lessor; (ii) any
and all Rentals that accrue from and after an Insolvency Event and that are not
paid as required by this Lease shall, in the amount of such Rentals, constitute
administrative expense claims allowable under the Bankruptcy Code with priority
of payment at least equal to that of any other actual and necessary expenses
incurred after an Insolvency Event; (iii) any extension of the time period
within which Lessee may assume or reject this Lease without an obligation to
cause all obligations under this Lease to be performed as and when required
under this Lease shall be harmful and prejudicial to Lessor; (iv) any time
period designated as the period within which Lessee must cure all defaults and
compensate Lessor for all pecuniary losses which extends beyond the date of
assumption of this Lease shall be harmful and prejudicial to Lessor; (v) any
assignment of this Lease must result in all terms and conditions of this Lease
being assumed by the assignee without alteration or amendment, and any
assignment which results in an amendment or alteration of the terms and
conditions of this Lease without the express written consent of Lessor shall be
harmful and prejudicial to Lessor; (vi) any proposed assignment of this Lease
shall be harmful and prejudicial to Lessor if made to an assignee that does not
possess financial condition adequate to operate Permitted Facilities upon the
Properties or operating performance and experience characteristics satisfactory
to Lessor equal to or better than the financial condition, operating performance
and experience of Lessee as of the Effective Date; and (vii) the rejection (or
deemed rejection) of this Lease for any reason whatsoever shall constitute cause
for immediate relief from the automatic stay provisions of the Bankruptcy Code,
and Lessee stipulates that such automatic stay shall be lifted immediately and
possession of the Properties will be delivered to Lessor immediately without the
necessity of any further action by Lessor. No provision of this Lease shall be
deemed a waiver of Lessor’s rights or remedies under the Bankruptcy Code or
applicable Law to oppose any assumption and/or assignment of this Lease, to
require timely performance of Lessee’s obligations under this Lease, or to
regain possession of the Properties as a result of the failure of Lessee to
comply with the terms and conditions of this Lease or the Bankruptcy Code.
Notwithstanding anything in this Lease to the contrary, all amounts payable by
Lessee to or on behalf of Lessor under this Lease, whether or not expressly
denominated as such, shall constitute “rent” for the purposes of the

 

41



--------------------------------------------------------------------------------

Bankruptcy Code. For purposes of this Section addressing the rights and
obligations of Lessor and Lessee upon an Insolvency Event, the term “Lessee”
shall include Lessee’s successor in bankruptcy, whether a trustee, Lessee as
debtor in possession or other responsible person.

Section 17.07. Attorneys’ Fees. In the event of any judicial or other
adversarial proceeding concerning this Lease, to the extent permitted by Law,
the prevailing party shall be entitled to recover from the other party all of
its reasonable attorneys’ fees and other Costs in addition to any other relief
to which it may be entitled. In addition, upon a default hereunder by either
party, the non-defaulting party shall, upon demand, be entitled to all
reasonable attorneys’ fees and all other Costs incurred in the preparation and
service of any notice or demand hereunder, whether or not a legal action is
subsequently commenced.

Section 17.08. Memoranda of Lease. Concurrently with the execution of this
Lease, Lessor and Lessee are executing Lessor’s standard form memorandum of
lease in recordable form, indicating the names and addresses of Lessor and
Lessee, a description of the Properties, the Lease Term, but omitting Rentals
and such other terms of this Lease as Lessor may not desire to disclose to the
public. Further, upon Lessor’s request, Lessee agrees to execute and acknowledge
a termination of lease and/or quitclaim deed in recordable form upon the
expiration or sooner termination of the Lease Term.

Section 17.09. No Brokerage. Lessor and Lessee represent and warrant to each
other that they have had no conversation or negotiations with any broker
concerning the leasing of the Properties. Each of Lessor and Lessee agrees to
protect, indemnify, save and keep harmless the other, against and from all
liabilities, claims, losses, Costs, damages and expenses, including attorneys’
fees, arising out of, resulting from or in connection with their breach of the
foregoing warranty and representation.

Section 17.10. Waiver of Jury Trial and Certain Damages. LESSOR AND LESSEE
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LESSOR AND LESSEE, LESSEE’S
USE OR OCCUPANCY OF THE PROPERTIES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR
ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN. FURTHERMORE, LESSEE AND LESSOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EACH MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM LESSOR, THE OTHER PARTY AND ANY
OF THE AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, MANAGERS OR EMPLOYEES OF SUCH
PARTY OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN
ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT WITH RESPECT TO ANY MATTER
ARISING OUT OF OR IN CONNECTION WITH THIS LEASE OR ANY DOCUMENT CONTEMPLATED
HEREIN OR RELATED HERETO. THE WAIVER BY LESSEE AND LESSOR OF ANY RIGHT EACH MAY
HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN
NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.

 

42



--------------------------------------------------------------------------------

Section 17.11. Securitizations. As a material inducement to Lessor’s willingness
to enter into the Transactions contemplated by this Lease and the other
Transaction Documents, Lessee hereby acknowledges and agrees that Lessor may,
from time to time and at any time (a) advertise, issue press releases, send
direct mail or otherwise disclose information regarding the Transaction for
marketing purposes; and (b) (i) act or permit another Person to act as sponsor,
settler, transferor or depositor of, or a holder of interests in, one or more
Persons or other arrangements formed pursuant to a trust agreement, indenture,
pooling agreement, participation agreement, sale and servicing agreement,
limited liability company agreement, partnership agreement, articles of
incorporation or similar agreement or document; and (ii) permit one or more of
such Persons or arrangements to offer and sell stock, certificates, bonds,
notes, other evidences of indebtedness or securities that are directly or
indirectly secured, collateralized or otherwise backed by or represent a direct
or indirect interest in whole or in part in any of the assets, rights or
properties described in Section 14.01 of this Lease, in one or more Persons or
arrangements holding such assets, rights or properties, or any of them
(collectively, the “Securities”), whether any such Securities are privately or
publicly offered and sold, or rated or unrated (any combination of which actions
and transactions described in both clauses (i) and (ii) in this paragraph,
whether proposed or completed, are referred to in this Lease as a
“Securitization”). Lessee shall cooperate fully with Lessor and any Affected
Party with respect to all reasonable requests and due diligence procedures and
to use reasonable efforts to facilitate such Securitization, including, without
limitation, providing for inclusion in any prospectus or other Securities
offering material such documents, financial and other data, and other
information and materials which would customarily be required with respect to
Lessee by a purchaser, transferee, assignee, servicer, participant, investor or
rating agency involved with respect to such Securitization, and Lessee shall
indemnify and hold harmless Lessor for any and all Losses arising under the
Securities Act or the Exchange Act in connection with any material misstatement
contained in such information provided in writing (including, without
limitation, electronically) by Lessee or its officers, managers, members,
employees, or agents, or any omission of a material fact by Lessee or its
officers, managers, members, employees, or agents, the inclusion of which was
necessary to make such written information not misleading, unless such material
misstatement or omission is caused by Lessor or its directors, officers,
managers, members, shareholders, employees, or agents. Lessee shall deliver to
Lessor, any Affected Party and to any Person designated by Lessor, such
statements and audit letters of reputable, independent certified public
accountants pertaining to the written information provided by Lessee pursuant to
this Section as shall be requested by Lessor or such Affected Party, as the case
may be. Lessee also shall deliver to Lessor, any Affected Party and to any
Person designated by Lessor or any Affected Party, such opinions of counsel
(including, without limitation, local counsel opinions), appraisals,
environmental reports and zoning letters, or updates of any of the foregoing, as
are customarily delivered in connection with Securitizations or as may be
required by any rating agency in connection with any Securitization. Lessor
shall reimburse the reasonable third party out-of-pocket costs and expenses
incurred by Lessee in connection with this Section 17.11 to the extent that such
costs and expenses are in excess of the costs and expenses Lessee may incur in
connection with the performance of its obligations under this Lease.

Section 17.12. State-Specific Provisions. The provisions and/or remedies which
are set forth on the attached Exhibit D shall be deemed a part of and included
within the terms and conditions of this Lease.

Section 17.13. Time Is of the Essence; Computation. Time is of the essence with
respect to each and every provision of this Lease. If any deadline provided
herein falls on a non-Business Day, such deadline shall be extended to the next
day that is a Business Day.

 

43



--------------------------------------------------------------------------------

Section 17.14. Waiver and Amendment. No provision of this Lease shall be deemed
waived or amended except by a written instrument unambiguously setting forth the
matter waived or amended and signed by the party against which enforcement of
such waiver or amendment is sought. Waiver of any matter shall not be deemed a
waiver of the same or any other matter on any future occasion. No acceptance by
Lessor of an amount less than the Rental and other Monetary Obligations
stipulated to be due under this Lease shall be deemed to be other than a payment
on account of the earliest such Rental or other Monetary Obligations then due or
in arrears nor shall any endorsement or statement on any check or letter
accompanying any such payment be deemed a waiver of Lessor’s right to collect
any unpaid amounts or an accord and satisfaction.

Section 17.15. Successors Bound. Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the benefit of the respective heirs, successors, executors,
administrators and assigns of each of the parties hereto.

Section 17.16. Captions. Captions are used throughout this Lease for convenience
of reference only and shall not be considered in any manner in the construction
or interpretation hereof.

Section 17.17. Other Documents. Each of the parties agrees to sign such other
and further documents as may be necessary or appropriate to carry out the
intentions expressed in this Lease.

Section 17.18. Entire Agreement. This Lease and any other instruments or
agreements referred to herein, constitute the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements except as herein provided.

Section 17.19. Forum Selection; Jurisdiction; Venue; Choice of Law. For purposes
of any action or proceeding arising out of this Lease, the parties hereto
expressly submit to the jurisdiction of all federal and state courts located in
the State of Arizona. Lessee consents that it may be served with any process or
paper by registered mail or by personal service within or without the State of
Arizona in accordance with applicable law. Furthermore, Lessee waives and agrees
not to assert in any such action, suit or proceeding that it is not personally
subject to the jurisdiction of such courts, that the action, suit or proceeding
is brought in an inconvenient forum or that venue of the action, suit or
proceeding is improper. Nothing contained in this Section shall limit or
restrict the right of any party to commence any proceeding in the federal or
state courts located in the states where the Properties are located to the
extent such party deems such proceeding necessary or advisable to exercise
remedies available under this Lease. This Lease shall be governed by, and
construed with, the laws of the applicable state or states in which the
Properties are located, without giving effect to any state’s conflict of laws
principles.

Section 17.20. Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be deemed an original.

Section 17.21. Confidentiality. Notwithstanding any provision of this Lease to
the contrary, Lessor hereby agrees that it will hold and keep confidential, and
shall not disclose to any other Person, any information provided by Lessee to
Lessor which is marked “Confidential”, which Lessee advises is confidential to
Lessor in writing, or which Lessor otherwise reasonably knows has not been
publicly disclosed (“Confidential Information”). Confidential Information shall

 

44



--------------------------------------------------------------------------------

not include information which (a) is already known to Lessor prior to receipt as
evidenced by prior documentation thereof or has been independently developed by
Lessor on a non-confidential basis; (b) is or becomes generally available to the
public other than as a result of an improper disclosure by Lessor or its
representatives; (c) becomes available to Lessor on a non-confidential basis
from a source other than Lessee or any of its representatives, provided that
such source is not, to Lessor’s knowledge, bound by a confidentiality agreement
with or other contractual, legal or fiduciary obligation of a confidentiality to
Lessee with respect to such information, or (d) is disclosed pursuant to a
requirement of a court, administrative agency or other regulation or
governmental body or is disclosed pursuant to applicable law, rule or
regulation. Notwithstanding the foregoing, Lessor may, without the written
consent of Lessee, disclose any Confidential Information to (i) members,
managers, officers, directors, employees and legal representatives of Lessor and
its Affiliates who need to know such Confidential Information; (ii) a Lender or
Mortgagee of Lessor and its Affiliates in connection with any financings or
refinancings involving the Properties, Lessor and/or its Affiliates;
(iii) auditors or accountants of Lessor and its Affiliates as may be required in
connection with any audit or other review of the books or records of any such
Person; (iv) any Mortgagee, trustee or rating agency in connection with a
Securitization; (v) such other Persons as may be required by law, government
regulation or order, subpoena or any other legal, administrative or legislative
process; and (vi) such other Persons as Lessor may reasonably request, provided
that such Person is informed as to the confidential nature of such information
and agrees to keep such information confidential. Notwithstanding the foregoing,
Lessor agrees to be liable for any disclosure of Confidential Information in
violation of this Section by any Person to whom such information is disclosed
pursuant to this Section.

[Remainder of page intentionally left blank; signature page(s) to follow]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.

 

LESSOR:

 

                    , a              limited liability company

By:  

 

Printed Name:  

 

Title:  

 



--------------------------------------------------------------------------------

LESSEE:

 

O’CHARLEY’S INC., a Tennessee corporation

By:  

 

Printed Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:    Defined Terms Exhibit B:    Legal Descriptions and Street
Addresses of Properties Exhibit C:    Authorization Agreement – Pre-Arranged
Payments Exhibit D:    State-Specific Provisions Schedule 1.06:    Rental
Adjustments and Adjustment Dates Schedule 8.01:    Prohibited “Go Dark”
Properties Schedule 8.02:    Prohibited Uses



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

The following terms shall have the following meanings for all purposes of this
Lease:

“Additional Rental” has the meaning set forth in Section 4.04.

“Adjustment Date” has the meaning set forth in Section 1.07.

“Affected Party” means each direct or indirect participant or investor in a
proposed or completed Securitization, including, without limitation, any
prospective owner, any rating agency or any party to any agreement executed in
connection with the Securitization.

“Affiliate” means any Person which directly or indirectly controls, is under
common control with or is controlled by any other Person. For purposes of this
definition, “controls,” “under common control with,” and “controlled by” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.

“Anti-Money Laundering Laws” means all applicable laws, regulations and
government guidance on the prevention and detection of money laundering,
including, without limitation, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., and its implementing regulations, 31 CFR
Part 103.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Sec. 101
et seq., as amended.

“Base Annual Rental” means $            .

“Base Monthly Rental” means an amount equal to 1/12 of the applicable Base
Annual Rental.

“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.

“Casualty” means any loss of or damage to any property included within or
related to the Properties or arising from an adjoining property caused by an Act
of God, fire, flood or other catastrophe.

“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.

“Condemnation” means a Taking and/or a Requisition.

“Confidential Information” has the meaning set forth in Section 17.21.

“Costs” means all reasonable, direct, out-of-pocket costs and expenses incurred
by a Person, including, without limitation, reasonable attorneys’ fees and
expenses, court costs, expert witness fees, costs of tests and analyses, travel
and accommodation expenses, deposition and trial transcripts, copies and other
similar costs and fees, brokerage fees, escrow fees, title insurance premiums,
appraisal fees, stamp taxes, recording fees and transfer taxes or fees, as the
circumstances require.

 

A-1



--------------------------------------------------------------------------------

“Default Rate” means 18% per annum or the highest rate permitted by law,
whichever is less.

“Effective Date” has the meaning set forth in the introductory paragraph of this
Lease.

“Environmental Laws” means federal, state and local laws, ordinances, common law
requirements and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees having the effect of law in effect now or in the future and including
all amendments, that relate to Hazardous Materials, Regulated Substances, USTs,
and/or the protection of human health or the environment, or relating to
liability for or Costs of Remediation or prevention of Releases, and apply to
Lessee and/or the Properties.

“Environmental Liens” has the meaning set forth in Section 8.04(a)(ii).

“Event of Default” has the meaning set forth in Section 12.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” has the meaning set forth in Section 6.01(a).

“Existing Environmental Reports” means all Phase I, Phase II and other
environmental reports delivered to Lessor by or on behalf of Lessee prior to the
Effective Date.

“Expiration Date” has the meaning set forth in Section 3.01.

“Extension Option” has the meaning set forth in Section 3.02.

“Extension Term” has the meaning set forth in Section 3.02.

“First Adjustment Period” has the meaning set forth on Schedule 1.06 attached
hereto.

“Five-Year CPI Increase” means, with respect to the applicable Adjustment Date
occurring during the Second Adjustment Period, as set forth on Schedule 1.06
attached hereto, the percentage increase in the Current Index Number (as
described below) over the Base Index Number (as described below), with the
“Current Index Number” being the Price Index released during the month of
October that immediately precedes such Adjustment Date and the “Base Index
Number” being the corresponding Price Index number released during the month of
October immediately preceding the prior Adjustment Date. By way of example, the
Five-Year CPI Increase with respect to the Adjustment Date of November 1, 2021
shall be the percentage increase in the September, 2021 Current Index Number
over the September, 2016 Base Index Number, recognizing that the Bureau of Labor
Statistics releases September’s increase in the middle of October.

“FMV Base Annual Rental” has the meaning set forth in Section 4.03(b).

“FMV Reset” has the meaning set forth in Section 4.03(a).

“Force Majeure Event” has the meaning set forth in Section 17.01.

 

A-2



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles, consistently applied from
period to period.

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority of the United States, any state or any political subdivision thereof
with authority to adopt, modify, amend, interpret, give effect to or enforce any
federal, state and local laws, statutes, ordinances, rules or regulations,
including common law, or to issue court orders.

“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants
which pose a hazard to any of the Properties or to Persons on or about any of
the Properties, cause any of the Properties to be in violation of any
Environmental Law), or are defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “toxic
substances,” “contaminants,” “pollutants,” or words of similar import under any
applicable Environmental Law, including, but not limited to: (i) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. § 9601, et seq.; (ii) the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. § 1801, et seq.; (iii) the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. § 6901, et seq.; and (iv) regulations
adopted and publications promulgated pursuant to the aforesaid laws;
(b) asbestos in any form which is or could become friable, urea formaldehyde
foam insulation, transformers or other equipment which contain dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty (50) parts per
million; (c) USTs; and (d) any other chemical, material or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority
pursuant to applicable Environmental Law.

“Indemnified Parties” means Lessor, Lender and Mortgagee, and each of their
respective members, managers, officers, directors, shareholders, partners,
employees, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns, including, but
not limited to, any successors by merger, consolidation or acquisition of all or
a substantial portion of the assets and business of Lessor.

“Initial Term” has the meaning set forth in Section 3.01.

“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person
(i) seeking to adjudicate it bankrupt or insolvent; (ii) seeking liquidation,
dissolution, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency, or reorganization or relief of debtors; or (iii) seeking the entry
of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and in the
case of any such proceeding instituted against any Person, either such
proceeding shall remain undismissed for a period of one hundred twenty
(120) days or any of the actions sought in such proceeding shall occur; or
(c) any Person taking any corporate action to authorize any of the actions set
forth above in this definition.

“Insurance Premiums” shall have the meaning in Section 6.04.

 

A-3



--------------------------------------------------------------------------------

“Law(s)” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted Governmental Authority, court or agency, now or
hereafter enacted or in effect.

“Lease Rate” means a percentage equal to (a) the then-current Base Monthly
Rental multiplied by twelve (12), divided by (b) the aggregate purchase price of
all of the Properties paid by Lessor (or Lessor’s predecessor-in-interest).

“Lease Term” shall have the meaning described in Section 3.01.

“Legal Requirements” means the requirements of all present and future Laws
(including, without limitation, Environmental Laws and Laws relating to
accessibility to, usability by, and discrimination against, disabled
individuals), all judicial and administrative interpretations thereof, including
any judicial order, consent, decree or judgment, and Permitted Encumbrances
which may be applicable to Lessee or to any of the Properties, or to the use,
manner of use, occupancy, possession, operation, maintenance, alteration, repair
or restoration of any of the Properties, even if compliance therewith
necessitates structural changes or improvements or results in interference with
the use or enjoyment of any of the Properties.

“Lender” means any lender in connection with any loan secured by Lessor’s
interest in any or all of the Properties, and any servicer of any loan secured
by Lessor’s interest in any or all of the Properties.

“Lessee Entity” or “Lessee Entities” means individually or collectively, as the
context may require, Lessee and all Affiliates thereof.

“Lessee’s Personal Property” shall have the meaning set forth in Section 7.03.

“Lessor Entity” or “Lessor Entities” means individually or collectively, as the
context may require, Lessor and all Affiliates of Lessor.

“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, diminutions in value (to the extent such diminution in
value results from the action or omission resulting in any such Loss), fines,
penalties, interest, charges, fees, judgments, awards, amounts paid in
settlement and damages of whatever kind or nature, inclusive of bodily injury
and property damage to third parties (including, without limitation, attorneys’
fees and other Costs of defense); provided, however, that in no event shall
Losses include special, punitive, indirect or consequential damages.

“MAI Appraisers” has the meaning set forth in Section 4.03(b).

“Material Adverse Effect” means a material adverse effect on (a) any of the
Properties, including, without limitation, the operation of any of the
Properties as Permitted Facilities and/or the value of any of the Properties;
(b) the contemplated business, condition, worth or operations of any Lessee
Entity; (c) Lessee’s ability to perform its obligations under this Lease; or
(d) Lessor’s interests in any of the Properties, this Lease or the other
Transaction Documents.

 

A-4



--------------------------------------------------------------------------------

“Monetary Obligations” means all Rental and all other sums payable or
reimbursable by Lessee under this Lease to Lessor, to any third party on behalf
of Lessor, or to any Indemnified Party.

“Mortgagee” has the meaning set forth in Section 14.04(a)(iv).

“Mortgages” means, collectively, the mortgages, deeds of trust or deeds to
secure debt, assignments of rents and leases, security agreements and fixture
filings executed by Lessor for the benefit of Lender with respect to any or all
of the Properties, as such instruments may be amended, modified, restated or
supplemented from time to time and any and all replacements or substitutions.

“Net Award” means (a) the entire award payable with respect to a Property by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise; or (b) the entire proceeds of any insurance required under
Section 6.03 payable with respect to a Property, as the case may be, and in
either case, less any Costs incurred by Lessor in collecting such award or
proceeds.

“OFAC Laws” means Executive Order 13224 issued by the President of the United
States, and all regulations promulgated thereunder, including, without
limitation, the Terrorism Sanctions Regulations (31 CFR Part 595), the Terrorism
List Governments Sanctions Regulations (31 CFR Part 596), the Foreign Terrorist
Organizations Sanctions Regulations (31 CFR Part 597), and the Cuban Assets
Control Regulations (31 CFR Part 515), and all other present and future federal,
state and local laws, ordinances, regulations, policies, lists (including,
without limitation, the Specially Designated Nationals and Blocked Persons List)
and any other requirements of any Governmental Authority (including without
limitation, the U.S. Department of the Treasury Office of Foreign Assets
Control) addressing, relating to, or attempting to eliminate, terrorist acts and
acts of war, each as supplemented, amended or modified from time to time after
the Effective Date, and the present and future rules, regulations and guidance
documents promulgated under any of the foregoing, or under similar laws,
ordinances, regulations, policies or requirements of other states or localities.

“One-Year CPI Increase” means, with respect to the applicable Adjustment Date
occurring during the First Adjustment Period, as set forth on Schedule 1.06
attached hereto, the percentage increase in the Current Index Number (as
described below) over the Base Index Number (as described below), with the
“Current Index Number” being the Price Index released during the month of
October that immediately precedes such Adjustment Date and the “Base Index
Number” being the corresponding Price Index number released during the month of
October for the prior year. By way of example, the One-Year CPI Increase with
respect to the Adjustment Date of November 1, 2012 shall be the percentage
increase in the September, 2012 Current Index Number over the September, 2011
Base Index Number, recognizing that the Bureau of Labor Statistics releases
September’s increases in the middle of October.

“Other Agreements” means, collectively, all agreements and instruments now or
hereafter entered into between, among or by (a) any of the Lessee Entities; and,
or for the benefit of, (b) any of the Lessor Entities, including, without
limitation, leases, promissory notes and guaranties, but excluding this Lease,
Other Leases and all other Transaction Documents.

“Other Leases” means, collectively, the four (4) master lease agreements dated
October 17, 2011, entered into by and between (a)                     , as
lessor thereunder; and (b) O’Charley’s Inc., as lessee thereunder, as the same
may be amended from time to time, but excluding this Lease.

 

A-5



--------------------------------------------------------------------------------

“Partial Condemnation” has the meaning set forth in Section 11.03.

“Permitted Amounts” shall mean, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms which does not
constitute a violation of any Environmental Laws and is customarily employed in,
or associated with, similar businesses located in the states where the
Properties are located.

“Permitted Encumbrances” has the meaning set forth in Section 7.05.

“Permitted Facility” or “Permitted Facilities” means an O’Charley’s restaurant
or any other restaurant concept, all related purposes such as ingress, egress
and parking, and uses incidental thereto.

“Permitted Transfer” has the meaning set forth in Section 14.02(b).

“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

“Price Index” means the Consumer Price Index which is designated for the
applicable month of determination as the United States City Average for All
Urban Consumers, All Items, Not Seasonally Adjusted, with a base period equaling
100 in 1982 - 1984, as published by the United States Department of Labor’s
Bureau of Labor Statistics or any successor agency. In the event that the Price
Index ceases to be published, its successor index measuring cost of living as
published by the same Governmental Authority which published the Price Index
shall be substituted and any necessary reasonable adjustments shall be made by
Lessor and Lessee in order to carry out the intent of Section 4.02. In the event
there is no successor index measuring cost of living, Lessor shall reasonably
select an alternative price index measuring cost of living that will constitute
a reasonable substitute for the Price Index.

“Property” or “Properties” means those parcels of real estate legally described
on Exhibit B attached hereto, all rights, privileges, and appurtenances
associated therewith, and all buildings, fixtures and other improvements now or
hereafter located on such real estate (whether or not affixed to such real
estate) (or any substitute properties pursuant to Section 14.04).

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement
dated as of the date hereof between Lessor and Seller with respect to the
Properties.

“Qualified Operator” has the meaning set forth in Section 14.02(b).

“Real Estate Taxes” has the meaning set forth in Section 6.04.

“Regulated Substances” means “petroleum” and “petroleum-based substances” or any
similar terms described or defined in any of the Environmental Laws and any
applicable federal, state, county or local laws applicable to or regulating
USTs.

“REIT” means a real estate investment trust as defined under Section 856 of the
Code.

 

A-6



--------------------------------------------------------------------------------

“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials, Regulated
Substances or USTs.

“Remediation” means any response, remedial, removal, or corrective action, any
activity to cleanup, detoxify, decontaminate, contain or otherwise remediate any
Hazardous Materials, Regulated Substances or USTs, any actions to prevent, cure
or mitigate any Release, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or any evaluation relating to any Hazardous Materials, Regulated
Substances or USTs, all to the extent the foregoing are required by applicable
Environmental Law or Governmental Authority.

“Rental” means, collectively, the Base Annual Rental and the Additional Rental.

“Rental Adjustment” means (a) on each Adjustment Date during the first five
(5) years of the Lease Term, an amount equal to the lesser of (i) 1.50% of the
Base Annual Rental in effect immediately prior to the applicable Adjustment
Date, and (ii) 1.25 multiplied by the product of (A) the then-applicable
One-Year CPI Increase; and (B) the then current Base Annual Rental; and
(b) subject to Section 4.03, on each Adjustment Date thereafter, an amount equal
to the lesser of (i) 8% of the Base Annual Rental in effect immediately prior to
the applicable Adjustment Date, and (ii) 1.25 multiplied by the product of
(A) the then-applicable Five-Year CPI Increase and (B) the then current Base
Annual Rental.

“Replaced Property” has the meaning set forth in Section 14.04.

“Replacement Lessee” has the meaning set forth in Section 12.05.

“Requisition” means any temporary requisition or confiscation of the use or
occupancy of any of the Properties by any Governmental Authority, civil or
military, whether pursuant to an agreement with such Governmental Authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.

“Reserve” has the meaning set forth in Section 6.04.

“Restaurant Equipment Package” has the meaning set forth in Section 7.03.

“Second Adjustment Period” has the meaning set forth on Schedule 1.06 attached
hereto.

“Securities” has the meaning set forth in Section 17.11.

“Securities Act” means of the Securities Act of 1933, as amended.

“Securitization” has the meaning set forth in Section 17.11.

“Seller” means the Seller of the Properties, as identified in the Purchase and
Sale Agreement.

“Substitute Documents” has the meaning set forth in Section 14.04(a)(xviii).

 

A-7



--------------------------------------------------------------------------------

“Substitute Property” has the meaning set forth in Section 14.04.

“Substitution Date” has the meaning set forth in Section 14.04(a)(iii).

“Successor Lessor” has the meaning set forth in Section 13.04.

“Taking” means (a) any taking or damaging of all or a portion of the Properties
(i) in or by condemnation or other eminent domain proceedings pursuant to any
Law, general or special; (ii) by reason of any agreement with any condemnor in
settlement of or under threat of any such condemnation or other eminent domain
proceeding; or (iii) by any other means; or (b) any de facto condemnation. The
Taking shall be considered to have taken place as of the later of the date
actual physical possession is taken by the condemnor, or the date on which the
right to compensation and damages accrues under the law applicable to the
Properties.

“Temporary Taking” has the meaning set forth in Section 11.04.

“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding any Property which may result
from such Release.

“Total Condemnation” has the meaning set forth in Section 11.02.

“Transaction” has the meaning set forth in Section 14.01.

“Transaction Documents” means this Lease, the Purchase and Sale Agreement and
all documents related thereto.

“U.S. Publicly Traded Entity” means an entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States or a wholly-owned subsidiary of such an entity.

“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTIONS AND

STREET ADDRESSES OF THE PROPERTIES

Street Addresses: See attached.

Legal Descriptions: See attached.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

AUTHORIZATION AGREEMENT – PRE-ARRANGED PAYMENTS

 

AUTHORIZATION AGREEMENT PRE-ARRANGED PAYMENTS

 

Reference Number                     

I (We) (Tenant) authorize [                            ], (Servicer) to initiate
entries identified below as required. Tenant further authorizes the bank below
to post such entries to the identified checking account beginning with the
payment draft date of         /    /        . A minimum of thirty (30) days
advance notice is required to process first payment by ACH.

Bank Name

 

 

 

Branch

 

 

       

City

 

 

 

State

 

 

 

Zip

 

 

   

— — — — — — — — — — — — — — — — — — — — — — — —

 

***Transit - ABA

   Account Number Information

 

ACCOUNT TYPE*** Please specify checking or savings account (C/S)             
PLEASE FILL IN BANK INFORMATION CAREFULLY ATTACH VOIDED CHECK FOR ACCOUNT
VERIFICATION

Automatic debits will be made on the payment due date established by the
relevant lease documents, or the next subsequent business day if such date is
not a business day. This authority may be terminated upon thirty days prior
written notification from the Tenant to the servicer. Tenant has the right to
stop payment of any entry by notification to the bank prior to the scheduled
debit date. If an erroneous entry is initiated by the servicer to the Tenant’s
account, Tenant shall have the right to have the amount of such entry reversed
by the bank. To initiate a reversal, the Tenant must notify the bank in writing
that an error has occurred and request a reversal. Such notice must be within 15
calendar days after the Tenant receives the statement of account or other
written notice from the bank identifying the error. Tenant hereby authorizes the
servicer to impose a $60.00 returned item processing fee, subject to change, via
ACH debit against the above-referenced account of the Tenant if a non sufficient
funds or stop payment item is charged against the servicer’s account.

 

Tenant                   Tax  Identification     Name(s)
                                                                               
        Number                                                            
                   Date                                  Print Authorized Name  

 

        Authorized Signature  

 

        Print Authorized Name  

 

        Authorized Signature  

 

        Contact Phone Number  

 

  Fax Number  

 

        Email Address:  

 

   

Return Original to:   [                                         ]         Attn:
[                                         ]        
[                                         ]        
[                                         ]        
Fax Number:[                                         ]      

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

STATE-SPECIFIC PROVISIONS

 

D-1



--------------------------------------------------------------------------------

SCHEDULE 1.06

RENTAL ADJUSTMENTS AND ADJUSTMENT DATES

 

Adjustment Date

  

Rental Adjustment

First Adjustment Period    November 1, 2012    Lesser of (a) 1.50% and (b) 1.25
times the then-applicable One-Year CPI Increase November 1, 2013    Lesser of
(a) 1.50% and (b) 1.25 times the then-applicable One-Year CPI Increase
November 1, 2014    Lesser of (a) 1.50% and (b) 1.25 times the then-applicable
One-Year CPI Increase November 1, 2015    Lesser of (a) 1.50% and (b) 1.25 times
the then-applicable One-Year CPI Increase November 1, 2016    Lesser of
(a) 1.50% and (b) 1.25 times the then-applicable One-Year CPI Increase
November 1, 2017    None November 1, 2018    None November 1, 2019    None
November 1, 2020    None Second Adjustment Period    November 1, 2021    Lesser
of (a) 8% and (b) 1.25 times the then-applicable Five-Year CPI Increase
November 1, 2022    None November 1, 2023    None November 1, 2024    None
November 1, 2025    None November 1, 2026    Lesser of (a) 8% and (b) 1.25 times
the then-applicable Five-Year CPI Increase November 1, 2027    None November 1,
2028    None November 1, 2029    None November 1, 2030    None November 1, 2031*
   Adjusted to FMV Base Annual Rental pursuant to Section 4.03 November 1, 2032
   None November 1, 2033    None November 1, 2034    None November 1, 2035   
None November 1, 2036*    Lesser of (a) 8% and (b) 1.25 times the
then-applicable Five-Year CPI Increase November 1, 2037    None November 1, 2038
   None November 1, 2039    None November 1, 2040    None November 1, 2041*   
Lesser of (a) 8% and (b) 1.25 times the then-applicable Five-Year CPI Increase

 

S-1.06-1



--------------------------------------------------------------------------------

November 1, 2042    None November 1, 2043    None November 1, 2044    None
November 1, 2045    None November 1, 2046*    Lesser of (a) 8% and (b) 1.25
times the then-applicable Five-Year CPI Increase November 1, 2047    None
November 1, 2048    None November 1, 2049    None November 1, 2050    None
November 1, 2051    N/A (Lease expires 10/31/51)

 

* Assumes Lease is extended

 

S-1.06-2



--------------------------------------------------------------------------------

SCHEDULE 8.01

PROHIBITED “GO DARK” PROPERTIES

 

S-8.01-1



--------------------------------------------------------------------------------

SCHEDULE 8.02

PROHIBITED USES

1. Adult bookstore, video store or other establishment engaged in the business
of selling, renting, exhibiting or delivering pornographic or obscene materials,
except that this provision shall not prohibit (a) book stores that are not
perceived to be and do not hold themselves out as an “adult book store” and are
primarily engaged in the sale of general audience books notwithstanding the
incidental concurrent sale of books. magazines and/or periodicals that may
contain pornographic materials, or (b) video stores primarily selling or renting
video media that on the date of this Lease would be “G” “PG-13” or “R” rated (or
an equivalent rating under any rating system that hereafter replaces the current
system and is in general use), notwithstanding the incidental concurrent rental
of “X-rated” or “Not Rated” video media solely for off premises viewing and
without means of on premises review in connection with its selection; provided
that such bookstore or video store does not engage in any promotion,
advertising, depiction or description of any aspect of the X-rated or Not Rated”
material of any kind, that the sale or rental thereof is not from any special or
segregated section of the store, and that the sale or rental of such material to
minors is prohibited;

2. So-called “head shops” or other establishments primarily engaged in the sale
of merchandise that facilitates enhances, promotes or encourages the use of
illegal drugs;

3. Off-track betting parlor;

4. Pawn shop;

5. “Second hand,” “slightly used” or other businesses or activities primarily
engaged in the sale of used merchandise;

6. Junk yard or flea market;

7. Stockyard or recycling facility;

8. Motor vehicle or boat storage facility;

9. Billiard parlor;

10. Dry cleaning or laundry plant (which shall not preclude a dry cleaning or
laundry business);

11. Living quarters, sleeping apartments, or lodging rooms;

12. Mortuary;

13. Industrial or manufacturing uses; or

14. Refining, quarrying or mining operations of any kind.



--------------------------------------------------------------------------------

Schedule to Exhibit 10.2

The following Master Lease Agreements are substantially identical in all
material respects to the Form of Master Lease Agreement shown here except as to
the parties thereto. These documents are not filed as separate documents in
accordance with Instruction 2 to Item 601 of Regulation S-K.

Master Lease Agreement by and between STORE Master Funding I, LLC, as Lessor,
and O’Charley’s Inc., as Lessee, dated as of October 17, 2011.

Master Lease Agreement by and between STORE Master Funding I, LLC, as Lessor,
and O’Charley’s Inc., as Lessee, dated as of October 17, 2011.

Master Lease Agreement by and between STORE Capital Acquisitions, LLC, as
Lessor, and O’Charley’s Inc., as Lessee, dated as of October 17, 2011.

Master Lease Agreement by and between STORE Capital Acquisitions, LLC, as
Lessor, and O’Charley’s Inc., as Lessee, dated as of October 17, 2011.

Master Lease Agreement by and between STORE SPE O’Charley’s, LLC, as Lessor, and
O’Charley’s Inc., as Lessee, dated as of October 17, 2011.